Exhibit 10.12

 

HOTEL MANAGEMENT AGREEMENT

 

between

 

PHR GANO OPCO SUB, LLC

 

as Owner

 

and

 

GANO HOTEL MANAGER, LLC

 

as Manager

 

FOR

 

Hilton Garden Inn Providence RI

220 India Street, Providence RI

 





 

 

HOTEL MANAGEMENT AGREEMENT

 

This Hotel Management Agreement (the "Agreement") made as of this 27th day of
February 2020 (the “Effective Date”) between PHR GANO TCI OPCO SUB, LLC, a
Delaware limited liability company (the "Owner") and GANO HOTEL MANAGER, LLC, a
Rhode Island limited liability company, as Manager ("Manager"),

 

RECITALS:

 

WHEREAS, GANO HOLDINGS, LLC, a Rhode Island limited liability company (“Fee
Owner”) is the owner of the Premises (as defined below), and (ii) all Building
and Appurtenances (as defined below), including, without limitation an existing
137 -room hotel which is branded as a Hilton Garden Inn located at 220 India
Street, Providence, RI (as more particularly defined in the Article I below, the
“Hotel”).

 

WHEREAS, Owner holds a leasehold interest in the Hotel pursuant to the Lease (as
defined below).

 

WHEREAS, Manager is experienced in the management and operation of hotels.

 

WHEREAS, Owner desires to retain Manager to manage and operate the Hotel.
Manager is willing to perform such services for the account of Owner on the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS, TERMS AND REFERENCES

 

1.1          Definitions. In this Agreement and any Exhibits, the following
terms shall have the following meanings:

 

"AAA” shall have the meaning set forth in Article 30.

 

"Accounting Period" shall mean each calendar month (whether of 28, 29, 30 or 31
days) during each Fiscal Year.

 

"Affiliate" shall mean any person or entity that directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with another person or entity. The term “control” (and correlative
terms) shall mean the power, whether by contract, equity ownership or otherwise,
to direct the policies or management of a person or entity. Without limiting the
foregoing, an "Affiliate" also includes any partner or a partnership of any
party to this Agreement, any member or membership parties thereto and any
corporation, partnership, individual or trust related to or controlling or
controlled by such partnership, individual or trust related to or controlling or
controlled by such partnership party or its partners or such membership

 



Management Agreement - Page 1

 

 

party or its members. A natural person is related to another natural person if
he or she is a spouse, parent, or lineal descendant of the other person.

 

"Allocated Services" shall mean certain support services that Manager obtains
from a third party and provides on a central or regional basis to the hotels
that it manages because such support services can be provided on a more
efficient, effective and economical basis to each individual Manager managed
hotel if the expenses of such support services are shared by other Manager
managed hotels. Such support services include services in the areas of sales and
marketing, purchasing, food and beverage, human resources, insurance,
technology, training and payroll (each such service, an "Allocated Service";
collectively, the "Allocated Services"). Owner and Manager agree that Manager
shall provide Allocated Services to the Hotel and that the Hotel's portion of
the cost thereof shall constitute a Gross Operating Expense so long as (i) the
costs of the Allocated Services are allocated in a commercially reasonable
fashion on a proportionate basis among the Hotel and the other Manager managed
hotels benefiting therefrom; and (ii) the Allocated Services shall not include
services that do not benefit the Hotel. The parties agree that Manager (or its
Affiliates) and the Hotel shall be returned a proportionate share of any rebates
received by Manager with respect to any of the Allocated Services on a
proportionate basis as compared to other hotels managed by Manager or its
Affiliates.

 

"Annual Operating Budget" shall mean an annual operating projection for the
Hotel prepared and submitted by Manager to Owner and approved by Owner for each
Fiscal Year pursuant to Section 4.4(a).

 

"Annual Plan" shall mean an annual business plan for the operation of the Hotel
prepared by the Manager and approved by the Owner, which shall include the
Annual Operating Budget, the Approved Capital Budget and any other material
included therein by Manager as provided in Section 4.4.

 

"Approved Capital Budget" shall have the meaning set forth in Section 4.4(b).

 

"Base Fee" shall have the meaning set forth in Article 11.

 

"Building and Appurtenances" shall mean (i) the hotel building located on the
Premises, and (ii) landscaping and other related facilities, together with all
installations located at, or used in connection with the operation of the
building for hotel purposes including, without limitation, any swimming pools,
health club and recreational facilities, walkways, parking facilities, heating,
lighting, sanitation equipment, air conditioning, laundry facilities,
refrigeration, built-in kitchen equipment, and elevators.

 

"Capital Budget" shall mean Manager's proposed estimate of FF&E and Capital
Improvements submitted to Owner each Fiscal Year pursuant to Section 4.4.

 

"Capital Improvements" shall have the meaning set forth in Section 8.2 hereof.

 



Management Agreement - Page 2

 

 

“Centralized Services” means those services described on Schedule IV attached
hereto, which reflects those Centralized Services provided by the Manager and
which may be amended from time to time in writing by the Owner and Manager or as
set forth in an approved Annual Plan.

 

“Commencement Date” shall mean the date hereof.

 

"Competitive Set" shall mean the properties listed on Exhibit C attached hereto
and any revisions to such list agreed upon by Owner and Manager from time to
time.

 

"CPI" shall mean the Consumer Price Index for All Urban Consumers, United States
City Average, All Items (1982-84=100), issued by the Bureau of Labor Statistics
of the United States Department of Labor.

 

“Default Rate” shall mean the lesser of (i) the Prime Rate plus four percent
(4%) per annum or (ii) the highest lawful rate permitted by applicable Legal
Requirements from time to time.

 

“Earnings Before Interest, Taxes, Depreciation and Amortization” or “EBITDA”
shall Total Operating Revenues less Gross Operating Expenses, excluding taxes of
any kind (including betterments and assessments), interest, depreciation,
amortization, reserves, insurance, any debt service payments and costs of the
Hotel (including without limitation, debt service, fees to lenders and
servicers, penalties, late fees, amortization any equipment lease payments and
costs) and property, casualty and hazard insurance.

 

"Effective Date" shall mean the date of this Agreement as set forth on page 1
hereof.

 

"ERISA” shall have the meaning set forth in Section 4.2(a).

 

"Event of Default" shall mean any of the events described in Article 16,
provided that any condition contained therein for the giving of notice or the
lapse of time, or both, has been satisfied.

 

“Executive Personnel” shall mean the general manager, director of sales and the
controller of the Hotel.

 

“Fee Owner” shall have the meaning set forth in the introductory section of this
Agreement.

 

"Fiscal Year" shall mean the fiscal year that ends on the last day of each
calendar year. The first Fiscal Year shall be the period commencing on the
Commencement Date and ending on December 31st of the same calendar year in which
the Commencement Date occurs. The last Fiscal Year shall be the period
commencing on January 1st of the same calendar year in which the last day of the
Term of this Agreement occurs and ending on such last day of the Term. The words
"full Fiscal Year" shall mean any Fiscal Year containing not fewer than 365
days. A partial Fiscal Year after the end of the last full Fiscal Year and
ending with the expiration or earlier termination of the Term shall constitute a
separate Fiscal Year.

 



Management Agreement - Page 3

 

 

"Furniture, Fixtures and Equipment" or "FF&E" shall mean all furniture,
furnishings, wall coverings, fixtures, carpeting, rugs, fine arts, paintings,
statuary, decorations, and hotel equipment and systems (including the costs
associated with the purchase, installation and delivery thereof) located at, or
used in connection with, the operation of the Building and Appurtenances as a
hotel, including without limitation, major equipment and systems required for
the operation of kitchens, bars, laundry and dry cleaning facilities, office
equipment, dining room wagons, major material handling equipment, major cleaning
and engineering equipment, telephone systems, computerized accounting and
vehicles (including the costs associated with the purchase, installation and
delivery thereof) together with all replacements therefor and additions thereto,
but in all events excluding Operating Equipment and Supplies.

 

"GAAP” shall have the meaning set forth in Section 4.2.

 

"Gross Operating Expenses" shall have the meaning contained on Schedule II
attached hereto. .

 

"Hotel" shall mean (a) the Building and Appurtenances and the Premises owned by
Owner and (b) all FF&E, all Operating Equipment and Supplies, and all
Inventories owned by Owner located at the address set forth on Schedule I.

 

"hotel" shall mean any hotel (other than the Hotel), inn, motor inn, motor
hotel, motel, suite hotel, conference center, meeting center or any other
facility providing either or both of short-term lodging and meeting
arrangements.

 

"Hotel Employees" shall have the meaning set forth in Section 4.2.

 

"Inventories" shall mean inventories of supplies, in accordance with the Uniform
System of Accounts, such as soap, toilet paper, stationery, writing pens, food
and beverage inventories, paper products, menus, expendable office and kitchen
supplies, fuel, supplies and items similar to any of the foregoing.

 

“Lease” means that certain Hotel Lease entered into by and between Owner, as
tenant, and Fee Owner, as landlord, on or about the date hereof, as the same may
be amended from time to time.

 

"Legal Proceedings" shall mean all complaints, counterclaims or cross-claims
filed in a court of competent jurisdiction, any notice of any claim of violation
of any legal requirement by any governmental agency or authority, or any summons
or other legal process, in each instance by or against the Hotel or by or
against Owner, or Manager in connection with the Hotel.

 

"Legal Requirements" shall mean (a) all laws, ordinances, statutes, regulations
and orders relating to the Hotel and the Premises now or hereafter in effect,
including but not limited to, environmental laws and (b) all terms, conditions,
requirements and provisions of (i) all Permits; (ii) all leases; and (iii) all
liens, restrictive covenants and encumbrances affecting the Hotel or the
Premises or any part thereof.

 



Management Agreement - Page 4

 

 

"Liabilities" shall have the meaning set forth in Section 24.1.

 

"License Agreement" shall mean the franchise or license agreement from time to
time entered into by Owner with respect to the branding and operation of the
Hotel. For the purposes of this definition, the following terms used in said
section shall have the following meaning:

 

"Licensor" shall mean the franchisor or licensor under the franchise or license
agreement from time to time entered into by Owner with respect to the branding
and operation of the Hotel.

 

"Licensee" shall mean Owner; and the "Manual" shall mean the Licensor's
operating manual and other manuals for Licensor described in its standard
license agreement.

 

"Major Capital Expenditures" shall have the meaning set forth in Section 4.4.

 

"Major Renovations" shall mean a contemporaneously made set or series of
alterations, additions and/or improvements to the Hotel with a total cost in
excess of $100,000 (or a lesser amount in the event a project with a total cost
less than $100,000 requires material design and purchasing and installation
services related thereto and/or results in a material alteration in the design
of the Hotel), but shall not include any Repairs or Maintenance with respect to
Capital Improvements or FF&E.

 

"Management Fee" shall mean the Base Fee and other fees payable or due
hereunder, all as set forth in Article 11 hereof and Schedule I attached hereto.

 

"Manager" shall have the meaning set forth in the introductory section of this
Agreement.

 

"Manager’s Liability Cap" shall have the meaning set forth in Article 33.

 

"MEPPA” shall have the meaning set forth in Section 4.2(a).

 

"Minimum Cost" shall have the meaning set forth in Section 15.1.

 

"Mortgage" shall mean, collectively, each of the documents evidencing or
securing current or future indebtedness on the Hotel in favor of a third party
lender or financial institution or any successor thereto or replacement thereof
(the "Lender").

 

"OFAC” shall have the meaning set forth in Section 26.18.

 

“Open for Business” shall mean the period of time during which all or
substantially all of the Hotel is open for business to the general public.

 

"Operating Account" shall mean a special account or accounts, bearing the name
of the Hotel, established by Owner in a federally insured bank or trust company
selected by Owner.

 



Management Agreement - Page 5

 

 

"Operating Equipment and Supplies" shall mean supply items which constitute
"Operating Equipment and Supplies" under the Uniform System of Accounts, all
miscellaneous serving equipment, linen, towels, uniforms, silver, glassware,
china and similar items.

 

“Operating Standards” shall mean the operation of the Hotel in a manner
consistent with (i) the requirements under the License Agreement; (ii) the
condition of the Hotel as of the Commencement Date (or, following completion of
a Renovation, the condition of the Hotel as of the completion of the
Renovation), normal wear and tear excepted; (iii) the condition and level of the
operation of hotels of comparable class and standing to the Hotel in its market
area; (iv) then current market conditions regarding rental rates and lease terms
and conditions with respect to Hotels of comparable class and standing to the
Hotel (including but not limited to the Competitive Set); (v) the requirements
under the Lease; and (vi) then current business and management practices
(including those related to compliance with Legal Requirements) applicable to
the management, operation, leasing, maintenance and repair of a hotel comparable
in size, character and location to the Hotel.

 

"Owner" shall have the meaning set forth in the introductory section of this
Agreement.

 

"Owner’s Annual Plan Objections” shall have the meaning set forth in
Section 4.4.

 

"Performance Standard" shall have the meaning set forth in Section 18.2.

 

"Permits" shall mean all governmental or quasi-governmental licenses and
permits, including but not limited to any certificate of occupancy, business
licenses and liquor licenses.

 

"Permitted Investments" shall mean (subject to modification, addition or
deletion from time to time at the option of Owner by written request to Manager)
all of which shall be in the name of Owner:

 

(a)interest-bearing deposit accounts (which may be represented by certificates
of deposit, time deposit open account agreements or other deposit instruments)
in commercial banks having a combined capital and surplus of not less than
$50,000,000; or

 

(b)all other investments approved by Owner.

 

"Premises" shall mean the land on which the Hotel is located, which land is
described in Exhibit A attached hereto.

 

“Prime Rate” shall mean the rate per annum announced, designated or published
from time to time by JP Morgan Chase Bank N.A. as its “prime”, “reference” or
“base” rate of interest for commercial loans.

 

"Privileged Information" shall have the meaning set forth in Section 26.19.

 

"Prohibited Persons” shall have the meaning set forth in Section 26.18.

 



Management Agreement - Page 6

 

 

"Proposed Capital Expenditures Budget" shall have the meaning set forth in
Section 4.4.

 

"Proposed FF& E Budget” shall have the meaning set forth in Section 4.4.

 

"Proposed Operating Budget” shall have the meaning set forth in Section 4.4.

 

“Reimbursable Expenses” shall mean all travel, lodging, entertainment,
telephone, facsimile, postage, courier, delivery, employee training and other
expenses incurred by Manager in accordance with the standard policies for
expenses incurred by Manager on its own behalf and which are directly related to
its performance of this Agreement, but in no event will Reimbursable Expenses
include or duplicate expenses for Manager’s overhead, Allocated Services or
Centralized Services.

 

“Renovation” shall mean a renovation of any portion of the Hotel during the
Term, pursuant to a plan proposed by Manager and approved by Owner to, among
other things, bring the Hotel to a physical condition that satisfies the
standards under the License Agreement and to operate in a manner consistent with
the assumptions for the then-current Annual Operating Budget and then-current
Annual Plan. A Renovation shall be carried out at the expense of Owner pursuant
to plans and specifications and a schedule prepared by Manager and approved by
Owner and, to the extent required under the License Agreement, by Licensor.

 

"Repairs and Maintenance" shall have the meaning as defined in Section 8.1.

 

"Reserve" shall mean an account maintained as a Permitted Investment for Reserve
for replacement of FF&E and/or Capital Improvements, as described in Section 7.1
and funded as provided in Section 7.2.

 

“Schedule I” shall mean Schedule I attached to and made a part of this
Agreement.

 

“Schedule II” shall mean Schedule II attached to and made a part of this
Agreement.

 

“Schedule III” shall mean Schedule III attached to and made a part of this
Agreement.

 

“Schedule IV” shall mean Schedule IV attached to and made a part of this
Agreement.

 

"State" shall mean the State in which the Hotel is located or other as
designated.

 

"Term" shall mean the term of this Agreement, which shall be an initial five
(5) year term commencing on the Commencement Date and expiring on the fifth
(5th) anniversary of the Commencement Date, as such Term may be extended or
shortened as expressly set forth in this Agreement or as otherwise agreed to by
Owner and Manager.

 

“Third Party Purchaser” shall have the meaning set forth in Section 18.1.

 

"Total Operating Revenues" has the meaning set forth on Schedule III attached
hereto.

 



Management Agreement - Page 7

 

 

"Unavoidable Interruptions" shall mean interruptions in the operation of or
access to the Hotel or any of its essential services on account of an
interruption in any one or more of the utility services described in
Section 13.2, or on account of labor disputes, strikes, lockouts, fire or other
casualty, war, terrorist actions, acts of God and other similar causes beyond
the reasonable control of the party claiming an unavoidable interruption, but
never financial inability. Other than obligations accruing prior to the
occurrence of an event of Unavoidable Interruption or obligations that, if not
performed, would cause a material adverse effect on the Hotel or its operations
(for instance, the requirement to maintain the Permits or insurance obligations
hereunder), the obligations of the party hereunder shall be suspended during the
period of an Unavoidable Interruption.

 

"Uniform System of Accounts" shall mean the Uniform System of Accounts for the
Lodging Industry, 11th Revised Edition, 2014, as published by the Hotel
Association of New York City, Inc. or any later edition thereof.

 

"Working Capital" shall mean and refer to the funds which are reasonably
necessary for the day-to-day operation of the Hotel's business, including,
without limitation, amounts sufficient for the maintenance of petty cash funds,
operating bank accounts, receivables, payrolls, prepaid expenses, advance
deposits, funds required to maintain inventories, and amounts due to/or from
Manager and/or Owner less accounts payable and accrued current liabilities.

 

1.2            Terminology. All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, shall include all
genders; the singular shall include the plural, and the plural shall include the
singular. The titles of Articles, Sections and Subsections in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement, and all references in this Agreement to Articles, Sections,
Subsections, paragraphs, clauses, sub-clauses or exhibits shall refer to the
corresponding Article, Section, Subsection, paragraph, clause or sub-clause of,
or exhibit attached to, this Agreement, unless specific reference is made to the
articles, sections or other subdivisions of, or exhibits to, another document or
instrument.

 

1.3            Exhibits. All exhibits, schedules and other attachments attached
hereto are by this reference made a part of this Agreement.

 

ARTICLE 2

MANAGEMENT OF HOTEL

 

Owner hereby engages and appoints Manager, pursuant to the terms of this
Agreement, to operate and manage the Hotel, and Manager hereby agrees and
contracts to plan, operate, repair and manage the Hotel pursuant to the terms of
this Agreement.

 

Subject to the terms of this Agreement, Hotel operations shall be under the
exclusive supervision of Manager, which, except as otherwise specifically
provided in this Agreement, shall be responsible for the proper and efficient
operation, maintenance and repair of the Hotel in accordance with the terms of
this Agreement. Except as specifically set forth in this Agreement, Manager
shall have discretion and control respecting matters relating to management and

 



Management Agreement - Page 8

 

 

operation of the Hotel, including, without limitation, charges for rooms and
commercial space, credit policies, food and beverage services, other Hotel
services, employment policies, granting of concessions or leasing of shops and
agencies within the Hotel, procurement of inventories, supplies and services,
promotion and publicity and, in general, all activities necessary for operation
of the Hotel.

 

Manager shall devote its knowledge, experience and efforts to operate and manage
the Hotel pursuant to this Agreement in a businesslike manner in accordance with
the Operating Standards. Manager shall make available to Owner the full benefit
of the judgment, experience and advice of the members of Manager's organization
and staff with respect to the policies pursued by Owner in operating,
maintaining, and servicing the Hotel.

 

ARTICLE 3

TERM

 

3.1            Term. The agreement shall be in effect for the initial Term. If
this Agreement has not been otherwise terminated in accordance with the terms of
this Agreement, upon the expiration of the initial Term, the initial Term shall
be automatically be extended by four (4) terms of one (1) year each, unless
either Owner and Manager send a termination notice at least thirty (30) days
prior to the then expiration of the Term to cancel this Agreement effective as
of the then next expiration of the Terms (as it may be extended).
Notwithstanding the foregoing, the Agreement may be terminated prior to the
scheduled expiration of the Term or any extension thereof (i) upon the sale of
the Hotel to a bona fide Third Party Purchaser, subject to and as allowed and
provided in Article 18 hereof; and (ii) as otherwise provided in Articles 15, 17
and 18.

 

3.2            Surrender. On the expiration or sooner termination of the Term,
Manager shall quit and surrender the Premises to Owner in the condition required
pursuant to this Agreement and take such other actions as contemplated by
Article 20 hereof.

 

ARTICLE 4

USE AND OPERATION OF THE HOTEL

 

4.1            Operation. Manager shall be the sole and exclusive manager of the
Hotel during the Term and shall operate the Hotel in accordance with the
Operating Standards and the provisions of this Agreement. Manager shall act in
good faith with respect to the proper protection of and accounting for Owner's
assets and shall deal at arm's length with Owner and all third parties.

 

4.2            Employment. (a)      Subject to the terms of this Agreement,
Manager shall select, employ, promote, transfer, compensate, terminate where
appropriate, supervise, direct, train, and assign the duties of the Executive
Personnel and, through the Executive Personnel, a sufficient number of personnel
whom Manager reasonably determines to be necessary or appropriate for the
proper, adequate and safe operation and management of the Hotel (collectively,
the "Hotel Employees"). All such employees of the Hotel shall be employees of
Manager or Manager's Affiliate. In addition, Manager may, from time to time,
assign one or more of its employees to the staff of the Hotel on a full-time,
part-time or temporary basis. Notwithstanding the provisions of this Section 4.2
or any other provision of this Agreement, all costs, expenses and liabilities
relating to

 



Management Agreement - Page 9

 

 

Hotel Employees shall be expenses of operating the Hotel and the responsibility
of Manager for acts or omissions of Hotel Employees shall not extend beyond
responsibility for the gross negligence or willful misconduct of, or the willful
violation of Legal Requirements by the Executive Personnel. Subject to
Section 4.6 below, Manager will negotiate with any union lawfully entitled to
represent such employees and may execute collective bargaining agreements or
labor contracts resulting therefrom that have been approved by Owner. Manager
shall fully comply with all Legal Requirements having to do with worker's
compensation, social security, unemployment insurance, hours of labor, wages,
working conditions, and other employer-employee related subjects. The cost of
all labor, employees and employment arrangements and any benefits and taxes
related thereto shall be charged as Gross Operating Expenses of the Hotel and
shall be accrued in accordance with generally accepted accounting principles
(“GAAP”) and shall be promptly paid by Owner in accordance with the terms of
this Agreement. The costs provided for in the immediately preceding sentence
shall include, by way of example and not limitation, all reasonable costs and
expenses (including, without limitation, all employment related expenses
incurred by Manager with respect to the Hotel Employees), such as severance pay,
unemployment compensation and health insurance and related costs (i.e., in order
to comply with COBRA-type regulations) as a result of the termination of
employees and which shall have been paid or accrued in accordance with GAAP.
Manager shall use commercially reasonable efforts and exercise reasonable care
to select qualified, competent, and trustworthy employees. The Hotel's general
cashier and all employees having check signing authority shall be adequately
bonded or insured to the reasonable satisfaction of Owner (or as provided
herein) and the cost of such bonds or insurance shall be an expense of the
Hotel. To the extent possible and reasonably available, Manager shall use local
labor to fill non-Executive Personnel positions in the operation of the Hotel.
Owner may at any time consult or communicate with Manager regarding any of the
Hotel Employees, but will not interfere in the day-to-day activities of Hotel
Employees. The Manager shall not discriminate against any employee or applicant
for employment because of race, color, religion, national origin, ancestry, age,
sex or sexual orientation, and all employment advertising shall indicate that
Manager and Owner are each an Equal Opportunity Employer as that term is defined
under Legal Requirements.

 

Notwithstanding anything to the contrary contained in this Agreement, the
following subparagraphs (b) and (c) shall apply to any liability that may, from
time to time, arise out of the Employee Retirement Income Security Act of 1974
("ERISA") and the Multi-employer Pension Plan Amendments Acts of 1980 ("MEPPA"),
respectively, as from time to time amended.

 

(b)            Employee Benefits: Any Hotel Employees who are not then
represented by a collective bargaining representative shall be entitled to
participate in the incentive programs, profit sharing and/or other employee
retirement, disability, health, welfare or other benefit plan or plans then made
available by Manager to similarly situated employees of other hotels managed by
Manager, in accordance with their respective terms. Manager will have the right
to charge the Hotel with its allocable share of the cost of any such plan or
plans and any contributions to be made thereunder provided that such charges and
contributions shall be determined by Manager in good faith on a uniform basis
with respect to charges and contributions imposed for the same or similar plans
at other hotels then managed by Manager, subject to Legal Requirements.
Manager's rights under this Subsection (b) shall be subject to the condition
that Manager shall not put into

 



Management Agreement - Page 10

 

 

effect any amendment to any existing plan, or adopt any additional plan, which
is not imposed upon all other similarly situated hotels managed by Manager.

 

Upon the expiration or termination of this Agreement, the sale of the Hotel or
other similar event, Manager shall cooperate with the Owner with respect to
disposition of such plan or plans (or plan assets) in a mutually satisfactory
manner, all in compliance with then applicable Legal Requirements.

 

(c)          Collective Bargaining or Other Multi-employer Plans: Manager and
Owner agree that with respect to any withdrawal liability arising under any
collective bargaining agreement or other "multi-employer plan" (as defined in
Section 3(37) of ERISA) in which the Hotel Employees become participants, the
obligations of the parties shall be determined as follows:

 

(1)            Withdrawal liability arising with respect to Hotel Employees
shall be the responsibility of Owner, and Owner shall either pay the amount of
such withdrawal liability directly to such plan or reimburse Manager for
withdrawal liability payments made to such plan by Manager with respect to Hotel
Employees (including withdrawal liability arising after the sale or other
termination of this Agreement, provided that such liability arises as a result
of such sale, disposition, termination or other similar event). To the extent
permitted under then applicable laws, regulations and agreements, Manager shall
cooperate with Owner in structuring transactions and transferring actual or
contingent withdrawal liability to a successor in ownership or purchaser of the
Hotel in accordance with "relief" provisions of ERISA, such as ERISA
Section 4204 or then applicable statutory or regulatory provisions of a similar
nature.

 

(2)            For purpose of this subparagraph (c), the term "withdrawal
liability" shall mean the actual amount assessed by and payable to a
multi-employer pension fund upon a complete or partial withdrawal of the Hotel
or Hotel Employees from such fund. Manager shall cooperate with Owner in
challenging a plan's assessment of such liability, provided that all costs of
litigation, arbitration or other procedures shall be paid by Owner (including
any bonds that must be posted). If Manager or its Affiliates have employees at
other locations who participate in the same multi-employer plan as Hotel
Employees, Owner shall be charged with and be responsible only for
multi-employer plan withdrawal liability arising solely with respect to the
participation of Hotel Employees in such plan.

 

4.3            Legal Proceedings. Legal Proceedings of a "non-extraordinary
nature" (hereafter defined), may be instituted by Manager, in accordance with
guidelines and policies determined from time to time by Manager and Owner, in
the name of Manager or the Hotel or Owner and by counsel designated by Manager
pursuant to such guidelines and policies. Legal Proceedings of an "extraordinary
nature" (hereafter defined) shall require Owner's prior approval of the
proceedings and counsel approved by Owner. Manager shall furnish Owner with
quarterly status reports with respect to all Legal Proceedings of an
extraordinary nature. In addition, Manager shall have the right to defend,
through counsel designated by Manager, Legal Proceedings of a non-extraordinary
nature against Owner or Manager resulting from the operation of the Hotel. The
defense of Legal Proceedings against the Hotel of an extraordinary nature
(including, without limitation, any aspect of any claims against Manager or
Owner arising out of the operation of the Hotel as to which the insurance
company denies coverage) shall be coordinated with Owner, designated counsel
shall

 



Management Agreement - Page 11

 

 

be subject to Owner's reasonable approval and Manager shall furnish Owner with
quarterly status reports with respect to such actions. All claims against Owner
and/or Manager arising out of the management or operation of the Hotel which
(i) are not covered by insurance shall be promptly communicated to Owner and
(ii) are covered in whole or in part by insurance shall be promptly forwarded by
Manager to the appropriate insurer (with a copy thereof to Owner in the case of
claims against Owner). Legal Proceedings of a "non-extraordinary nature" shall
be proceedings in which the monetary exposure is less than $50,000 that are
(i) initiated by Manager or Owner relating to the operation of the Hotel for
matters such as collections, maintenance of licenses and permits, enforcement of
contracts and proceedings against Hotel tenants; and/or (ii) defense of actions
against the Owner or Manager resulting from the operation of the Hotel, for
matters such as guest claims for loss of property or injury to persons and
claims relating to employment or the application for employment at the Hotel.
Legal Proceedings of an "extraordinary nature" shall mean all other Legal
Proceedings. All costs, expenses, fees and liability associated with any Legal
Proceedings shall be paid solely by Owner.

 

4.4            Annual Plan. On or before the date that is forty-five (45) days
following the Commencement Date, Manager shall submit to Owner a proposed Annual
Plan in Manager’s format for the remaining portion of the Fiscal Year in which
the Commencement Date occurs and Owner and Manager shall cooperate to agree on
the annual plan for the remainder of the Fiscal Year in which the Commencement
Date occurs, which shall be the “Annual Plan” for such Fiscal Year. On or before
December 1st of each year following the Commencement Date, Manager shall submit
to Owner a proposed Annual Plan in Manager’s format for the next Fiscal Year. On
or before December 15th of each year following the Commencement Date, Owner
either shall accept the proposed Annual Plan submitted to Owner by Manager or
shall submit to Manager a detailed list of Owner's objections or questions to
the proposed Annual Plan ("Owner's Annual Plan Objections"). Within fifteen (15)
days after Manager's receipt of Owner's Annual Plan Objections, Owner and
Manager shall meet and discuss Owner's Annual Plan Objections with the goal of
agreeing upon an Annual Plan for the subject Fiscal Year (the “Annual Plan”).
Owner, as part of Owner's Annual Plan Objections, shall have the right to object
to the entire proposed Annual Plan or to any specific item or items contained in
the proposed Annual Plan. In the event Owner objects to the proposed Annual Plan
or any specific item or items of expense in the proposed Annual Plan and Owner
and Manager are unable to reach agreement thereon as provided above prior to
commencement of the Fiscal Year in question, pending such agreement, the
proposed Annual Plan or the specific item or items of expense (not revenue) in
question shall be suspended and replaced for such period that the Annual Plan or
such item(s) are in question by an amount equal to the lesser of (i) that
proposed by Manager for such Fiscal Year, or (ii) if an objection to the entire
Annual Plan, the Actual Gross Operating Expenses for the immediately preceding
Fiscal Year subject to an adjustment equal to the percentage increase in the CPI
over the last twelve (12) month period immediately preceding the start of the
Fiscal Year in question, or (iii) if an objection to a specific item or items of
expense in the Annual Plan, such item or items of expense for the immediately
preceding Fiscal Year subject to an adjustment for each item equal to the
percentage increase in the CPI over the twelve (12) month period immediately
preceding the start of the Fiscal Year in question.

 

(a)            The Annual Operating Budget shall be prepared in accordance with
the Uniform System of Accounts. The proposed Annual Operating Budget shall
incorporate

 



Management Agreement - Page 12

 

 

Manager's good faith reasonable estimates of the items of revenue and expense
contained therein and shall contain the proposed budget for operations for the
succeeding Fiscal Year. When approved by Owner, the proposed Annual Operating
Budget shall be the approved Annual Operating Budget. Any revisions,
substitutions or additions to the Annual Operating Budget must be approved by
the Owner in writing. The proposed Annual Plan shall include for the ensuing
Fiscal Year, the following proposed budgets and programs:

 

A.            A proposed operating budget (the “Proposed Operating Budget”) on a
monthly and yearly basis with detailed departmental schedules for each line item
and the assumptions underlying the same, including, without limitation:
(a) projected occupancy and average room rates by month broken down by room
segment; (b) projected Total Operating Revenues; (c) proposed Hotel room rates
and charges for other services; (d) projected Gross Operating Expenses;
(e) projected EBITDA; (f) proposed staff scheduling and compensation (including,
without limitation, any bonuses or other incentive compensation for Hotel
Employees which may take the form of a “bonus pool” stating an aggregate amount
to be distributed among the Hotel Employees as appropriate, rather than
separately setting forth incentive and/or bonus compensation for each Hotel
Employee); (g) a narrative comparison of budgeted revenue and expense levels to
the previous Fiscal Year’s estimated and actual results, highlighting material
changes for the upcoming Fiscal Year; (h) anticipated depreciation and
amortization of fixed assets at the Hotel; (i) annual debt service with respect
to the Hotel; (j) projected contributions by, and distributions to, Owner as the
result of Hotel operations; (k) an estimate of the working capital funds
required to be maintained, as of the end of each month; (l) a year-over-year
comparison with comments regarding variance; (m) the cost of the Centralized
Services, and(o) all other items reasonably requested by Owner in order to
provide the projected cash flow for the Hotel during such upcoming Fiscal year.

 

B.            A proposed budget (the “Proposed Capital Expenditures Budget” or
“Capital Budget” and when the Annual Plan is approved and agreed, the “Approved
Capital Budget”) setting forth Manager’s estimate of the Capital Expenditures to
be made respecting the Hotel for both of the following:

 

(a)          major repairs, alterations, improvements, renewals and replacements
(which repairs, alterations, improvements, renewals and replacements are not
routine maintenance, repairs and alterations referred to in Section 6.1.2(b)) to
the structural, mechanical, electrical, heating, ventilating, air conditioning,
plumbing and vertical transportation elements of the Hotel building (“Major
Capital Expenditures”); and

 

(b)          non-routine repairs and maintenance to the Hotel building which are
normally capitalized under GAAP, such as exterior and interior repainting,
resurfacing building walls, floors, roofs and parking areas, and replacing
folding walls and the like, but which are not Major Capital Expenditures.

 

C.            A proposed budget (the “Proposed FF&E Budget”) setting forth
Manager’s estimate of the FF&E expenditures to be made and the sources of funds
for the replacements and renewals to the Hotel’s FF&E, including all information
necessary to

 



Management Agreement - Page 13

 

 

satisfy the reporting requirements in the License Agreement and the Mortgage
relating to the FF&E Reserve.

 

D.            A market overview of local competitive properties of the Hotel
including narrative descriptions of (a) the Hotel’s target market, (b) the
Hotel’s relative position in such market, and (c) the proposed room rate
structures and occupancy for the target market.

 

E.            A marketing plan for the Hotel including narrative descriptions
and Hotel allocable costs, of (a) Manager’s national or regional or business
segment marketing plans, (b) local Hotel marketing, and (c) intended sales
initiatives.

 

F.            A staffing plan describing the general staffing needs for the
operation and management of the Hotel.

 

In preparing the Proposed Operating Budget, or otherwise from time to time upon
the request of Owner, Manager shall use commercially reasonable efforts to
investigate, consider and incorporate into the day-to-day operations of the
Hotel certain efficiencies and economies of scale that may be achieved by
outsourcing some or all services that may be currently provided “in-house”.

 

In addition, Manager shall provide to Owner for Owner's review, a written
schedule for the Hotel listing all executive and management employees to be
employed "on-site" in the direct management of the Hotel including, but not
limited to the positions of General Manager, Director of Sales, and Chief
Engineer. These schedules shall include such employee's title or job description
and the salary range including additional compensation or prerequisites such as
lodging, meals, maintenance, moving expenses, bonus/incentive compensation and
the like. In the event that any employee's services are shared with (or
subsidized through a sharing arrangement with) another hotel, the employee shall
be identified together with a description of his/her responsibilities and the
amount and source of any subsidy, together with a breakdown of the relative time
expended with respect to the Hotel and each other hotel. If Owner notifies
Manager that Owner does not believe that some or all of the scheduled wages and
salaries are reasonable and customary as required above, then Manager shall
promptly provide to Owner a wage and salary survey that supports the scheduled
wages and salaries. No proposed amendment including changes in salary or other
compensation shall be effective unless the salary or other compensation as
changed is reasonable and customary as required above.

 

4.5            Contracts; Equipment Leases.

 

Subject to the terms of this Section 4.5, Manager may contract for the purchase
of goods and services for the Hotel with third parties that have other
contractual relationships with Manager or its Affiliates, so long as the prices
charged by such third parties are reasonably competitive.

 

A.            Contracts. Manager is authorized, without the prior written
approval of Owner if not otherwise expressly contemplated by the Annual Plan, to
enter in the name of Owner any contracts for or covering the Hotel (except for
Equipment Leases

 



Management Agreement - Page 14

 

 

and Space Leases as more fully described in subparagraph B below) with vendors
of its choice; provided, however, if not otherwise expressly contemplated by the
Annual Plan, Manager may not enter into any contract for or covering the Hotel
without Owner’s prior written approval if (a) the contract term is longer than
one (1) year and is not terminable by Owner without penalty upon 30 days’ prior
written notice, or (b) the total expenditure by the Hotel pursuant to such
contract shall be in excess $25,000.

 

B.            Equipment Leases. Manager is authorized, without the prior written
approval of Owner if not otherwise a part of the Annual Plan, to enter in the
name of Owner any equipment leases and Space Leases covering the Hotel with
vendors of its choice; provided, however, if not otherwise expressly
contemplated by the Annual Plan, Manager may not enter into any equipment lease
without Owner’s prior written consent if (a) the contract term is longer than
one (1) year and is not terminable by Owner without penalty upon 30 days’ prior
written notice or (b) the total expenditures under such Equipment Lease or Space
Lease exceed $25,000.

 

4.6            Labor Relations. Manager shall have no right to enter into any
collective bargaining agreement concerning any employees of the Hotel without
the prior written approval of Owner, which may be granted or withheld in its
reasonable discretion. Upon Owner’s approval of any such agreement, Manager
shall be responsible to perform such agreements. To the extent applicable,
Manager: (a) represents that it is an equal opportunity employer as described in
Section 202 of Executive Order 11246 dated September 24, 1965, as amended, and
as such agrees to comply with the provisions of Paragraphs 1 through 7 of
Section 202 of said Executive Order during the performance of this Agreement,
(b) agrees to comply with the affirmative action requirements of Part 60.741 of
Title 41, Code of Federal Regulations, with respect to handicapped workers
during the performance of this Agreement, (c) agrees to comply with the
affirmative action requirements of Part 60.250 of Title 41, Code of Federal
Regulations, with respect to Disabled Veterans and Veterans of the Vietnam Era
during the performance of this Agreement, and (d) shall submit to Owner in the
form approved by the Director of the Office of Federal Contract Compliance, U.S.
Department of Labor, a certification that Manager does not and will not maintain
any facilities that provide for their employees in a segregated manner, or
permit their employees to perform their services at any location under its
control, where segregated facilities are maintained, and that Manager will
obtain a similar certification from its contractors.

 

4.7            Liquor License. Owner shall obtain and maintain throughout the
Term all alcoholic beverage licenses either in its name or its designee and
shall maintain the alcoholic beverage licenses in good standing and effect, free
of all liens (and in compliance with the conditions imposed upon such alcoholic
beverage licenses by any alcoholic beverage control commission or other
governmental authority or agency, pursuant to the License Agreement.

 

4.8            Employee Discount. To the extent Manager provides discounted
rates to Manager’s employees at other hotels managed by Manager or its
Affiliates, pursuant to discount rate programs applicable to other hotels,
Manager agrees to include this Hotel in such discounted rate programs (subject
to availability and black-out periods determined by Owner and Manager during the
Annual Plan process, or as otherwise approved by Manager or Owner as part of the
revenue

 



Management Agreement - Page 15

 

 

management of this Hotel) and to provide the same discounted rates to the Hotel
Employees, to the extent allowed under the management and franchise agreements
affecting such other hotels.

 

4.9            Forms. Manager shall prepare or cause to be prepared for
execution by Owner all forms, reports and returns, if any, required to be filed
by Owner under applicable law with respect to the operation of the Hotel;
however, Manager shall not be obligated to prepare any of Owner's income tax
returns. Without limitation, Manager shall timely prepare and deliver, as
required by law, an Internal Revenue Service Tax Form 1099 with respect to
payments made during a calendar year to third party contractors and
professionals.

 

4.10            Notice of Violations. Manager shall promptly notify Owner in
writing of any written notice received from any regulatory or governmental body
regarding an actual or perceived violation of any Legal Requirements.

 

4.11            In-House Services. Manager shall have the right to provide
in-house services to the Hotel, including without limitation, legal counsel, the
reasonable costs of which shall not exceed current market rates for similar
services and shall be paid to Manager or its Affiliates as an
Gross Operating Expense of the Hotel; provided, however, that the cost of such
in-house services shall not exceed the $25,000 in the aggregate in any Fiscal
Year without Owner’s prior written approval. In the event Manager desires to
enter into any transaction with an Affiliate or any person in which Manager or
any of its Affiliates has any ownership, investment or management interest or
responsibility which is on terms that are not arms-length, Manager shall
(i) disclose to Owner the nature of such affiliation prior to engaging in any
transaction in connection with the Hotel; and (ii) obtain the prior written
approval of Owner (which consent shall not be unreasonably withheld, conditioned
or delayed), regardless if such transaction was included in the approved Annual
Plan.

 

4.12            Centralized Services. Subject to the terms and conditions of
this Agreement, Manager shall furnish or cause its Affiliates to furnish to the
Hotel, the Centralized Services. Subject to the approved Annual Plan and the
terms and conditions of this Agreement, Owner shall pay to Manager the Hotel’s
allocable share of the Centralized Services actually incurred by Manager or its
Affiliates (without profit, premium or mark-up or other element of compensation
of any kind). Although the method of allocation of the Centralized Services
among the Managed Hotels may change from time to time as agreed to by Owner and
Manager, the current method of allocating the Centralized Services is set forth
on Schedule IV. Additional Centralized Services may be added by amendment to
Schedule IV from time to time only upon Owner’s prior written approval (which
shall not be unreasonably withheld, conditioned or delayed) with Manager’s
explanation of how the costs of such additional Centralized Services to be
charged and allocated among the Manager managed hotels or if provided for in an
approved Annual Plan. Except with respect to the Centralized Services, under no
circumstances shall Manager charge for any general corporate overhead of Manager
or Affiliates (except as otherwise provided or allowed in this Agreement). As
part of the Proposed Annual Plan, in addition to the Centralized Services,
Manager will set forth a list of those additional services (if any) that are
furnished generally on a central or system-wide basis to Managed Hotels,
together with Manager’s proposal as to which of such additional services are
appropriate for the Hotel.

 

4.13            Lease. Owner or Manager at Owner’s request shall make any and
all lease payments under the Lease as and when they become due, and shall comply
with and perform any and all covenants

 



Management Agreement - Page 16

 

 

contained in the Lease, in each instance before any event of default (as defined
in the Lease) or other event occurs under the Lease, which would trigger the
lessor’s right to terminate the Lease.

 

ARTICLE 5

RELATIONSHIP OF PARTIES

 

Owner and Manager acknowledge and agree that this Agreement creates an agency
relationship; provided, however, that (a) each Hotel Employee shall be the
employee of Manager or Manager’s Affiliate and not of Owner, (b) Manager's
authority is subject to the terms and conditions of this Agreement, and
(c) nothing in this Agreement shall constitute, or be construed to be, or
create, a partnership, joint venture or lease or employment arrangement between
Owner and Manager with respect to the Hotel or the operation thereof. Employees
or agents of Manager are not by this Agreement or by any actions of Owner and/or
Manager hereunder made employees of Owner, and are not entitled to the benefits
provided by Owner or its Affiliates to its employees, including but not limited
to, group insurance, leave and pension plan. This Agreement shall not be deemed
at any time to be an interest in real estate or a lien or security interest of
any nature against the Hotel, the Premises or any other land used in connection
with the Hotel, or any equipment, fixtures, inventory, motor vehicles,
contracts, documents, accounts, notes, drafts, acceptances, instruments, chattel
paper, general intangibles, or other personal property now existing or that may
hereafter be acquired or entered into with respect to the Hotel or the operation
thereof.

 

ARTICLE 6

ADVERTISING

 

Subject to and in strict compliance with the provisions of the License
Agreement, Manager shall arrange and contract for all advertising, which Manager
may reasonably deem necessary, in accordance with Section 4.4, for the operation
of the Hotel. So long as the License Agreement may be in effect, Manager
generally shall advertise the Hotel under the name of the Hotel set forth on
Schedule I or such other name as Owner may designate or approve.

 

ARTICLE 7

RESERVE FOR FF&E

 

7.1.            Reserve for Replacement of FF&E. The Reserve shall be funded
pursuant to Section 7.2, and Manager shall use amounts in the Reserve to cover
the cost of FF&E expenditures and Capital Improvements, as described in
Section 4.4 in conjunction with the Approved Capital Budget. All FF&E, Capital
Improvements and the Reserve shall be the property of Owner.

 

7.2            Transfers to Reserve for FF&E. Commencing on the Commencement
Date and continuing thereafter during the remainder of the Term, Manager shall
deposit monthly into the Reserve for FF&E an amount equal to the amounts
required by Lender and/or by Licensor; provided that in no event will the
amounts to be deposited monthly into the Reserve be less than an amount equal to
such amounts required by the Owner’s lender or the Franchisor.

 



Management Agreement - Page 17

 

 

7.3            Annual Adjustment. At the end of each Fiscal Year and following
receipt by Manager of the annual accounting referred to in Article 10, an
adjustment will be made to such annual account, if necessary and if available,
so that the appropriate amount shall have been deposited in the Reserve.

 

7.4            Maintenance of Reserve. Checks or other documents of withdrawal
shall be signed by representatives of Manager who shall be bonded or otherwise
insured pursuant to insurance provisions of this Agreement. The proceeds from
the sale of FF&E no longer needed for the operation of the Hotel shall be
deposited in the Reserve, but not be credited against the obligation to deposit
cash in such fund for the then current Fiscal Year. All interest earned or
accrued on amounts invested from the Reserve shall be added to the Reserve (but
shall not be credited against Owner's obligations to fund the Reserve), and
shall not constitute Total Operating Revenues or be included therein.

 

7.5            Accumulation of Reserve and Additional Cost of FF&E and Capital
Improvements. Owner and Manager acknowledge and agree that portions of the
Reserve may, from time to time in accordance with the then-current Annual Plan,
be used for more significant expenditures than could be reserved for in a single
year. Accordingly, at the end of each Fiscal Year, any amounts remaining in the
Reserve shall be carried forward to the next Fiscal Year, and shall be in
addition to the amount to be reserved in the next Fiscal Year. In the event at
any time there are insufficient funds in the Reserve for any Fiscal Year to pay
the cost of FF&E in accordance with the Annual Operating Budget and the Approved
Capital Budget, then Owner will, within thirty (30) days after request therefor
by Manager shall provide the additional cash to the Manager.

 

7.6.            Final Remittance. Upon expiration or termination of this
Agreement, subject to the other terms and provisions of this Agreement, all
remaining amounts in the Reserve shall be remitted forthwith to Owner.

 

ARTICLE 8

REPAIRS AND MAINTENANCE AND CAPITAL IMPROVEMENTS

 

8.1            Repairs and Maintenance. Subject to the terms hereof, Manager
shall, from time to time, make such expenditures from Total Operating Revenues
for repairs and maintenance including service contracts ("Repairs and
Maintenance") as required by the Lender, the License Agreement, the Legal
Requirements, the then current Annual Plan or as necessary to maintain the Hotel
in good operating condition in compliance with the License Agreement and
otherwise in the condition required by this Agreement, including but not limited
to repairs and maintenance of HVAC, mechanical and electrical systems, exterior
and interior repainting, resurfacing building walls and parking areas,
waterproofing of exterior surfaces of floors, roofs, and replacement of plate
glass, or the like. It is Owner's intent that the sums allocated for Repairs and
Maintenance in accordance with the then current Annual Plan are to be fully
expended during that Fiscal Year exclusively for the purposes identified in such
Annual Plan. Except in the event of an emergency due to casualty, act of God or
otherwise under circumstances in which it would be unreasonable to seek to
obtain prior approval (and provided that Manager shall notify Owner of any such



Management Agreement - Page 18

 

 

expenditure within a reasonable time given the nature and scope of the
emergency), all expenditures for the foregoing shall be as provided in the
Annual Operating Budget and the Approved Capital Budget. If any such Repairs or
Maintenance shall be made necessary by any condition against the occurrence of
which Owner has received the guaranty or warranty of the builder or the Hotel or
of any supplier of labor or materials for the Hotel or of any supplier of labor
or materials for the construction of the Hotel, then Manager may invoke said
guarantees or warranties in Owner's or Manager's name and Owner shall cooperate
in all reasonable respects with Manager in the enforcement thereof.

 

8.2            Capital Improvements. Owner may, from time to time, at its sole
expense, make such structural repairs, replacements, substitutions, alterations,
additions or improvements (exclusive of FF&E) ("Capital Improvements") in or to
the Hotel as Owner shall determine are necessary to comply with the Operating
Standards. If Capital Improvements included in the definition of Building and
Appurtenances shall be required at any time during the Term by the terms of any
Mortgage, the License Agreement, to maintain the Hotel in good operating
condition or by reason of any Legal Requirements, or because Manager and Owner
jointly agree upon the desirability thereof, then in such event all such Capital
Improvements shall be made with as little hindrance to the operation of the
Hotel as reasonably possible. Notwithstanding the foregoing, as long as the
Hotel can continue to operate without interruption, Owner shall have the right
to contest the need for any such Capital Improvements required by any Legal
Requirements and may postpone compliance therewith, if so permitted by law and
if such postponement will not expose Manager to any civil or criminal liability.
All recommendations by Manager of Capital Improvements shall be submitted in
conjunction with the Capital Budget for the Fiscal Year described in
Section 4.4(b). In the event that Owner elects to perform Major Renovations to
the Hotel, the oversight of the performance of the Major Renovations shall be
placed to bid, it being agreed that the Manager or its Affiliates may
participate in any such bidding process.

 

8.3            Service Contracts. Manager, without requiring the consent of
Owner, shall enter into any contract for cleaning, maintaining, repairing or
servicing the Hotel or any of the constituent parts of the Hotel as Manager
deems necessary for the operation of the Hotel, except as specifically provided
in Section 4.4 or 4.5. Unless otherwise approved by Owner, all service contracts
shall: (a) be in the name of Owner or Owner's nominee, (b) to the extent
customary, include a provision for cancellation thereof by Owner or Manager upon
not more than thirty (30) days written notice, and (c) shall require that all
contractors provide evidence of such insurance as is customarily carried by
other contractors involved in similar servicing arrangements.

 

8.4            Liens. Owner and Manager shall cooperate and use all commercially
reasonable efforts to prevent any liens from being filed against the Hotel that
arise from any maintenance, changes, repairs, alterations, improvements,
renewals or replacements in or to the Hotel. If any such liens are filed,
Manager shall, subject to the availability of funds therefor in the Operating
Accounts or as otherwise supplied by Owner, obtain the release thereof prior to
the institution of legal proceedings in connection therewith. The cost of
obtaining such release shall be included in Gross Operating Expenses, unless the
imposition of the lien results from a default by Owner or Manager, in which
event the cost of obtaining such release shall be borne by such defaulting
party.

 



Management Agreement - Page 19

 

 

8.5            Notice of Unavoidable Interruptions. In the event of any
occurrence constituting an Unavoidable Interruption, Manager shall promptly
notify Owner of such occurrence and shall keep Owner informed as to the extent
and impact thereof on the Hotel.

 

ARTICLE 9

WORKING CAPITAL AND BANK ACCOUNTS; DISTRIBUTIONS

 

9.1            Working Capital. Owner shall provide initial Working Capital in
the amount set forth on Schedule I in addition to the value of all Inventories.
Owner shall at all times cause sufficient funds to be on hand in the Operating
Accounts to assure the timely payment of all current liabilities of the Hotel,
including but not limited to Gross Operating Expenses, all other costs and
expenses incurred in connection with the Hotel pursuant to this Agreement and
the performance by Manager of its obligations under this Agreement, all fees,
charges and reimbursements payable to Manager hereunder and all amounts required
hereunder to be transferred into the Reserve. In no event shall Owner permit the
balance in the Operating Accounts to be less than an amount equal to the
estimated monthly operating expenses of the Hotel as reflected in the then
current Annual Operating Budget. From time to time, upon five (5) days prior
written notice from Manager that such funds are required, Owner shall furnish to
Manager funds that Manager deems reasonably necessary to assure that the Project
shall have adequate working capital as herein provided. In the event Owner fails
to supply required working capital in accordance with the provisions of this
Section or if Manager otherwise deems such action to be necessary, Manager may
use all or part of the funds in the Reserve to supplement the Operating Accounts
in order to defray or pay the Hotel's operating costs and expenses, to the
extent permitted by the Mortgage. Owner shall promptly reimburse the Reserve for
all sums so used or transferred. All unexpended Working Capital, Inventories and
Operating Equipment and Supplies purchased with Working Capital shall remain the
property of Owner.

 

9.2            Operating Account. All funds (exclusive of funds deposited in the
Reserve and house banks at the Hotel) received by Manager in the operation of or
otherwise relating to the Hotel, and funds for Working Capital provided by Owner
or retained by Manager from Total Operating Revenues, shall be deposited in the
Operating Account, provided that in connection with any cash management
arrangements with the Lender, all Total Operating Revenues shall be deposited to
the Operating Account upon being swept out of the accounts associated with such
cash management arrangements. No funds shall be deposited into the Operating
Account attributable to any other property. To the extent permitted by the
Mortgage, amounts in the Operating Account may be temporarily withdrawn and
invested by Manager in any Permitted Investments, having due regard for the
timing of cash needs, but in no event shall such funds be co-mingled by Manager
with any other funds. From the Operating Account, Manager shall pay all Gross
Operating Expenses (other than the excess FF&E if funded by or through Owner)
before any penalty or interest accrues thereon, however, taking into account
sound cash management. All interest earned or accrued on amounts invested from
the Operating Account shall be added to the Operating Account. All checks or
other documents of withdrawal from the Operating Account shall be signed by
representatives of Manager except as provided in Section 9.3 hereof.

 

9.3            Maintenance of Operating Account. Subject to Section 9.4, the
Operating Account shall be opened and maintained at all times by Manager and
checks and other documents of withdrawal shall be signed only by representatives
of Manager who are covered by the insurance required

 



Management Agreement - Page 20

 

 

herein. The Operating Account and any other bank accounts approved by Owner
shall be in Owner's name (for example, “[Owner’s name] d/b/a/ [trade name of
Hotel]”).

 

Manager shall not change the bank or open or close any bank account described in
this Article 9 without Owner's prior written approval, which approval Owner
shall not unreasonable withhold.

 

9.4            Final Remittance. Upon the expiration or termination of this
Agreement, after payment of all Gross Operating Expenses for which bills were
received to such date, Manager's Management Fee, Reimbursable Expenses, any
Termination Fee and any other amounts then due and payable to Manager, all
remaining amounts in (i) the Reserve, (ii) the Operating Account and (iii) the
Permitted Investments, shall be transferred forthwith to Owner by Manager. Owner
shall pay Manager any remaining Management Fee, any Reimbursable Expenses and
any other amounts then due and payable to Manager and Owner shall pay, or cause
to be paid, and shall hold Manager harmless from and against all Gross Operating
Expenses or other costs or expenses received after Manager has so transferred
all funds. The provisions hereof shall survive any termination of this
Agreement.

 

9.5            Distributions of Excess Cash. The Owner agrees that no
distributions of cash to Owner or any other party designated by Owner from the
Operating Account except in accordance with the following:

 

  Full payment of the following items in the following order has occurred:

 

(A)all due and payable Management Fees, Centralized Services costs, Reimbursable
Expenses and/or any other amounts due hereunder to Manager;

 

(B)due and payable Gross Operating Expenses; and

 

(C)the deposit of any reserves required to be held hereunder, under the Mortgage
or the License Agreement.

 

Upon payment of the same, Manager may distribute from the Operating Account to
Owner all sums in the Operating Accounts in excess of the then working capital
requirements of the Hotel determined in accordance with Section 9.1 of this
Agreement.

 

ARTICLE 10

BOOKS, RECORDS AND STATEMENTS

 

10.1            Books and Records. Manager (at the cost of Owner) shall keep
full and adequate books of account and other records reflecting the results of
operation of the Hotel in accordance with the Uniform System of Accounts and
GAAP. The books of account and all other records relating to or reflecting the
operation of the Hotel shall be kept either at the Hotel or at Manager's
corporate offices and shall be available to Owner and its representatives and
its auditors or accountants, at all reasonable times for examination, audit,
inspection and transcription at Owner's sole cost and expense. All of such books
and records pertaining to the Hotel including, without limitation, books of
account, guest records and front office records at all times shall be the
property of Owner. Upon any termination of this Agreement, all of such books and
records forthwith shall be turned over to Owner at a location reasonably
designated by Owner so as to insure the orderly continuance of the

 



Management Agreement - Page 21

 

 

operation of the Hotel, but such books and records shall thereafter be available
to Manager at all reasonable times for inspection, audit, examination and
transcription for a period of two (2) years. Any books and records relating to
Hotel Employees and payroll costs shall be the property of the Manager.

 

10.2        Financial Reports.

 

(a)            Manager shall deliver to Owner within twenty (20) days following
the close of each Accounting Period a monthly profit and loss statement
reflecting a comparison of periodic and year-to-date actual revenues and
expenses with the Annual Operating Budget as well as a periodic and year-to-date
comparison of such actual revenues and expenses with those of the prior Fiscal
Year.

 

(b)            Further, Manager shall provide to Owner within twenty (20) days
following the close of each Accounting Period a report prepared in accordance
with the example set forth in Exhibit B attached hereto and made a part hereof.

 

(c)            Further, within seventy-five (75) days after (i) the end of each
Fiscal Year and (ii) the end of the Term of this Agreement, Manager shall
deliver to Owner an annual accounting, showing the results of operation of the
Hotel during the Fiscal Year and a computation of Total Operating Revenues,
Gross Operating Expenses, and any other information necessary to make the
computations required hereby or which may be requested by Owner, all for such
Fiscal Year. The annual accounting for any Fiscal Year shall be controlling over
the interim accountings for such Fiscal Year. Owner shall have the right to
conduct an audit of the books.

 

(d)            Further, Manager shall prepare and deliver any additional reports
or information as Owner is required to provide under the License Agreement with
respect to the operations of the Hotel.

 

10.3        Audits by Owner. Owner shall have the right to audit, conducted
either by Owner's internal personnel or by a third party auditor retained by
Owner at its expense, all items of expense and revenue under this Agreement
including, but not limited to, Total Operating Revenues, Gross Operating
Expenses, depreciation, the Management Fee and Reserve. Manager shall cooperate
and assist with such audit. In the event that an audit reflects an underpayment
to Owner or Manager or an overpayment to Manager or Owner, Manager shall correct
same by a corrective payment to Owner or Manager, as appropriate, within ten
(10) days following notice of the audit results to Manager, subject to Owner’s
and Manager’s right to challenge the audit results in accordance with the
provisions of Article 30 of this Agreement.

 

10.4        Segregation of Accounts. In any instance where Manager manages
several properties for Owner, Manager shall segregate the income and expenses of
each property so that Total Operating Revenues from each property will be
applied only to the bills and charges from that property.

 

ARTICLE 11

 



Management Agreement - Page 22

 

 

MANAGER'S MANAGEMENT FEES; TIMING OF
PAYMENT TO MANAGER

 

11.1        Fees. For each Fiscal Year or portion thereof, Manager shall
receive, by a distribution made by Manager out of Total Operating Revenues at
the end of each Accounting Period in respect of its management services
hereunder, a fee (collectively, the "Management Fee(s)") calculated as follows:

 

(a)            the Base Fee set forth on Schedule I; plus

 

(b)            the fees and costs for Centralized Services provided herein.

 

The Management Fee generally shall be computed separately for each Fiscal Year
and shall not be accumulated from Fiscal Year to Fiscal Year. Owner shall
reimburse Manager for all Reimbursable Expenses incurred by it in connection
with the performance of this Agreement. Any such amount shall be payable within
thirty (30) days of billing, and upon request of Owner, Manager shall provide a
statement showing in reasonable detail the nature and amount of such expenses,
together with supporting documentation reasonably requested by Owner.

 

11.2        Treatment of Proceeds of Business Interruption Insurance and
Condemnation Awards. In the event of a casualty or condemnation for temporary
use resulting in the payment of business interruption insurance (with respect to
such casualty) or a condemnation award (with respect to such condemnation for
temporary use), the amount of such proceeds shall be considered a part of Total
Operating Revenues for the purpose of computing Manager's Management Fee.

 

ARTICLE 12

INSURANCE

 

Manager shall procure and maintain (i) the Workers’ Compensation and employer’s
liability insurance required under Section 12.2.1 and (ii) Commercial Crime
insurance required under Section 12.2.2 and (iii) Employment Practices Liability
insurance required under Section 12.2.4 and (iv) at Manager’s sole cost and
expense, the professional liability/errors and omissions insurance required
under Section 12.2.7. Except to the extent caused by Manager’s or its
Affiliate’s negligence or willful misconduct, Owner assumes all risks in
connection with the adequacy of any insurance and waives any claim against
Manager and its Affiliates for any liability, cost, or expense arising out of
any uninsured or under-insured claim. All insurance for the Hotel that is
obtained under Manager’s insurance program will terminate effective upon
Termination. Except as otherwise provided herein, the costs and expense of the
insurance required by the Manager under this Article 12 shall be a Gross
Operating Expense or otherwise paid by Owner.

 

12.1            Property Insurance. Insurance on the Hotel (including the
improvements and contents) against loss or damage on an all risk coverage basis
and all other risks covered by the usual standard extended coverage
endorsements, insuring against loss or damage from windstorm, flood, hail and
earthquake, all to the extent available on commercially reasonable terms, with
deductible limits in an amount not to exceed $25,000 per occurrence will be
procured and

 



Management Agreement - Page 23

 

 

maintained by the Owner, provided however with respect to windstorm and
earthquake coverage, providing for a deductible reasonably satisfactory to Owner
and Manager, all in an amount which shall be sufficient to avoid any coinsurance
penalty clause application;

 

12.1.1            Insurance against loss or damage from explosion of boilers,
pressure vessels, pressure pipes and sprinklers, to the extent applicable,
installed in the Hotel; and

 

12.1.2            Business interruption insurance covering net income plus
necessary continuing expenses for interruptions caused by any occurrence covered
by the insurance referred to in Section 12.1.1 and 12.1.2, for a period of not
less than twelve (12) months commencing at the time of loss.

 

12.2         Operational Insurance.

 

12.2.1            Workers’ Compensation and employer’s liability insurance as
may be required under Applicable Laws covering all of the Hotel Employees, with
such deductible limits in an amount not to exceed $25,000 and waiver of
subrogation in favor of Owner will be procured and maintained by the Manager.

 

12.2.2            Fidelity bonds or insurance, subject to a deductible of not
more than $25,000 per loss, covering Manager’s on site Hotel Employees in job
classifications normally bonded in the hotel industry or as otherwise required
by law will be procured and maintained by the Manager. Such coverage shall
include a loss payable endorsement in favor of Owner and, to the extent
available on commercially reasonable terms, shall include an extension for third
party coverage with an endorsement confirming such extension that protects
Owner’s property, including, without limitation, monies and securities.

 

12.2.3            Commercial general public liability insurance and excess
umbrella liability insurance, including, but not limited to, coverage against
claims for personal injury, death or property damage occurring on, in, or about
the Hotel, including, without limitation, innkeeper’s liability, garage
liability, garage keeper’s legal liability, liquor liability and automobile
insurance on vehicles operated in conjunction with the Hotel, as applicable,
with single-limit coverage for personal and bodily injury and bodily damage of
at least $1,000,000 per occurrence and $2,000,000 in the aggregate and
protection for third party claims will be procured and maintained by the Owner.
Manager and any other party or interest requested by Manager shall be included
as an additional named insured under the coverages required in this subsection.

 

12.2.4            Employment practices liability insurance with an extension for
third party claims will be procured and maintained by the Manager.

 

12.2.5            Umbrella liability insurance coverage to a limit of not less
than $25,000,000 which shall provide excess coverage of all underlying
insurances will be procured and maintained by the Owner.

 

12.2.6            Manager’s or Manager’s Affiliates’ corporate office
professional liability/errors and omissions insurance with a minimum amount of a
$2,000,000 limit of liability, covering financial loss arising from errors and
omissions committed in the performance of Hotel

 



Management Agreement - Page 24

 

 

Management services at the Hotel. Such insurance shall provide coverage for
claims arising from professional services performed by Manager for wrongful acts
which shall be defined as any actual or alleged negligent act, error or
omission, misstatement or misleading statement or personal injury offense
committed by the Manager or by any other person or entity acting on Manager’s
behalf in the performance of or failure to perform professional services.
Personal injury offense also means any actual or alleged false arrest, detention
or imprisonment, malicious prosecution, defamation including libel, slander and
disparagement, publication or an utterance in violation of an individual’s right
to privacy and invasion of the right to private occupancy, including wrongful
entry or eviction. The cost of this insurance shall be borne by Manager and is
not an Operating Expense.

 

12.2.7            Cyber Liability Insurance, covering privacy liability, data
breach, network security, network extortion, and business interruption, against
loss from the failure by the Owner or the Hotel or by an independent contractor
for which the Insured is legally responsible (including Manager) to properly
handle, manage, store, destroy or otherwise control any : (i) personal
information; (ii) third party corporate information in any format provided to
the Insured, the Hotel or the Manager and specifically identified as
confidential and protected under a nondisclosure agreement or similar contract;
(iii) an unintentional violation of the Owner’s, Manager’s or the Hotel’s
privacy policy that results in the violation of any law or regulation with
respect to privacy and personal information; (iv) a failure of computer network
security. Such coverage will provide minimum limits of Five Million Dollars
($5,000,000).

 

12.3         Cost and Expense. Except as otherwise provided herein, insurance
premiums and any costs or expenses respecting the insurance described in this
Article 12 shall be a Gross Operating Expense of the Hotel or otherwise paid by
Owner. Premiums on policies for more than one year shall be charged pro rata
over the period of the policies. Any reserves, losses, costs, damages or
expenses which are uninsured, or fall within deductible limits or self-insured
retentions, shall be treated as a cost of insurance and shall be a Gross
Operating Expense.

 

12.4         Coverage. All insurance described in this Article 12 to be obtained
by Manager (at Owner’s request) may be obtained by endorsement or equivalent
means under Manager’s blanket insurance policies, provided that such blanket
policies substantially fulfill the requirements specified herein. Deductible
limits and self-insured retentions shall be as provided in the blanket policies
covering the hotels leased or managed by Manager. In addition, Manager shall not
self-insure or otherwise retain such risks or portions thereof as it may
respecting other hotels it leases or manages. Notwithstanding the foregoing, all
insurance policies and coverages shall be subject to the requirements of all
Mortgages and any License Agreement.

 

12.5         Policies and Endorsements.

 

12.5.1            Where permitted and as applicable, all insurance provided
under this Article 12 shall be carried in the name of Manager. Owner, Fee Owner
and each of their officers, members, partners, shareholders, directors, agents,
Affiliates, employees, successors and assigns, Licensor and the holder of the
Mortgage on the Hotel, if any, shall be named as additional insureds on any
insurance hereunder and any losses thereunder shall be payable to the parties as
their respective

 



Management Agreement - Page 25

 

 

interests may appear. To the extent any insurance is carried in the name of
Owner, Manager and its officers, members, partners, shareholders, directors and
employees shall be named as additional insureds on any such policies and any
losses thereunder shall be payable to the parties as their respective interests
may appear. The party procuring such insurance shall deliver to the other party
certificates of insurance respecting all policies so procured, including
existing, additional and renewal policies and, in the case of insurance about to
expire, shall deliver certificates of insurance respecting the renewal policies
within ten (10) days of the respective expiration dates.

 

12.5.2          All policies of insurance provided under this Article 12 shall,
to the extent obtainable, have attached an endorsement that such policy shall
not be canceled or materially changed without at least thirty (30) days prior
notice to Owner, Manager, any Franchisor and the holder of the Mortgage.12.6

 

12.6.            Waiver of Subrogation. Owner and Manager each waive their
respective rights of subrogation against each other.

 

12.7.            Mortgage Requirements. Insurance shall be maintained in a
manner consistent with the terms and conditions of any Mortgage and any conflict
between those terms and conditions and the provisions of this Agreement shall be
resolved in favor of the Mortgage.

 

ARTICLE 13

REAL AND PERSONAL PROPERTY TAXES; UTILITIES

 

13.1            Taxes. Manager shall, on behalf of Owner, pay from the Total
Operating Revenues, on or before the dates the same become delinquent, with the
right to pay the same in installments to the extent permitted by law, all real
estate taxes, all personal property taxes and all betterment assessments levied
against the Hotel or any of its component parts. Manager shall promptly deliver
to Owner all notices of assessments, valuations and similar documents to be
filed by Manager or Owner, which are received from taxing authorities by
Manager. Owner shall have the right to hire property tax consultants or like
professionals that reasonably provide economic benefits to Owner and the costs
thereof shall be a part of Gross Operating Expenses. Notwithstanding the
foregoing obligations of Manager, Owner may elect to contest the validity or the
amount of any such tax or assessment, provided that such contest does not
materially jeopardize Manager's rights under this Agreement. Manager agrees to
cooperate with Owner and execute any documents or pleadings required for such
purpose, provided Owner agrees to reimburse Manager for any out-of-pocket costs
occasioned to Manager by any such contest. At Owner's election, all costs
relating to any such contest may be paid from the Operating Account but will not
be included as Gross Operating Expenses.

 

13.2            Utilities, Etc. Manager shall promptly pay all fuel, gas, light,
power, water, sewage, garbage disposal, telephone and other utility bills
currently as required to operate the Hotel from the Total Operating Revenues.

 

ARTICLE 14

USE OF NAME

 



Management Agreement - Page 26

 

 

14.1       Name. During the Term of this Agreement, the Hotel shall at all times
be known by the hotel name designated on Schedule I or by such other name as
from time to time may be agreed upon by Owner and Manager. Manager shall not use
or employ such name unless such use fully complies with the terms of the License
Agreement, if any.

 

ARTICLE 15

DAMAGE OR DESTRUCTION; CONDEMNATION

 

15.1       Damage or Destruction. (a) If the Hotel or any portion thereof shall
be damaged or destroyed at any time or times during the Term by fire, casualty
or any other cause commonly covered by fire and extended coverage insurance and
the cost of repairing such damage and restoring the Hotel to substantially its
condition immediately prior to such damage or destruction, as reasonably
estimated by Owner based upon estimates Owner receives from contractors and
other reasonable and customary evidence, will not exceed the sum of $1,000,000
plus adjustments to reflect increases in the CPI for each Fiscal Year after 2019
exclusive of the cost of the foundation and footings ("Minimum Cost"), Owner
will, at its own cost and expense (subject to Owner's receipt of insurance
proceeds sufficient to pay such costs and expenses) and with due diligence
repair and/or restore the Hotel so that after such repair and/or restoration,
the Hotel shall be in substantially the same condition as it was immediately
prior to such damage or destruction.

 

(b)            If the cost of such repair and/or restoration will, as so
reasonably estimated by Owner, exceed the Minimum Cost, then Owner shall, within
one hundred twenty (120) days after such damage or destruction, elect by notice
to Manager either (x) to carry out such repair and/or restoration, in which case
Owner shall complete such repair and/or restoration pursuant to the last
sentence of Section 15.1(a) or (y) to terminate this Agreement; should Owner so
elect to terminate this Agreement. Upon the termination of this Agreement
pursuant to this paragraph, Operator shall be entitled to a Reinstatement Right
for a period of 24 months from the date of termination.

 

(c)            In the case of damage or destruction which Owner is required by
the preceding provisions of this Section 15.1 to repair or restore or where
Owner has not elected under said preceding provisions to terminate this
Agreement, Owner shall undertake to so repair and/or restore such damage or
destruction and neither Owner nor Manager shall have a right to terminate this
Agreement on account of such damage or destruction.

 

15.2       Condemnation. If the whole of the Hotel shall be taken or condemned
in any eminent domain, condemnation, compulsory acquisition or like proceeding
by any competent authority or if such a portion thereof shall be taken or
condemned as to make it imprudent or unreasonable, in the sole opinion of Owner,
to use the remaining portion as a hotel of the type and class immediately
preceding such taking or condemnation, then the Term shall terminate as of the
date title vests in the condemning authority. Manager has no interest in any
award paid to Owner and Manager shall make no claim against the condemnor for
any loss to its business as a result of such condemnation or otherwise. If only
a part of the Hotel shall be taken or condemned and the taking or condemnation
of such part does not, in the opinion of Owner, make it unreasonable or
imprudent to operate the remainder as a hotel of the type and class immediately
preceding such taking or condemnation, this Agreement shall not terminate, and
so much of any award to Owner shall be

 



Management Agreement - Page 27

 

 

made available as shall be reasonably necessary for making alterations or
modifications of the Hotel, or any part thereof, so as to make it a satisfactory
architectural unit as a hotel of similar type and class as prior to the taking
or condemnation.

 

15.3.      Mortgage Requirements. Actions as to damage or destruction and
condemnation shall be taken only in a manner that is consistent with the terms
and conditions of the Mortgage and any conflict between those terms and
conditions and the provisions of this Agreement shall be resolved in favor of
the Mortgage.

 

ARTICLE 16

EVENTS OF DEFAULT

 

16.1       Manager Defaults. Subject to the conditions contained in Section 17.3
below, each of the following shall constitute an Event of Default by Manager:

 

(a)            The failure of Manager to pay any sum of money to Owner provided
for herein when the same is payable, if such failure is not cured within ten
(10) days after written notice specifying such failure is given by Owner to
Manager

 

(b)  An assignment by Manager in violation of the provisions of Article 23
hereof.

 

(c)            If Manager shall fail to keep, observe or perform any other
material covenant, agreement, term or provision of this Agreement to be kept,
observed or performed by Manager and such failure shall continue for a period of
thirty (30) days after written notice specifying such failure given by Owner to
Manager, or if Manager due to any act or omission on the part of Manager and
without the fault of Owner, shall fail to maintain the Permits and such failure
shall continue for a period of thirty (30) days after written notice specifying
such failure given by Owner to Manager; provided that if such failure is
incapable of cure within such thirty (30) day period, then the cure period shall
be extended provided that Manager commenced the cure during such initial thirty
(30) day period and thereafter diligently and continuously pursues the cure
thereof to completion.

 

(d)            If because of any act or omission on the part of Manager, and
without the fault of Owner, either (i) the License Agreement or (ii) any
required license for the sale of alcoholic beverages at the Hotel, is at any
time suspended, terminated or revoked for a period of more than thirty (30)
consecutive days, provided, however, if, at the end of such thirty (30) day
period the cure has not been effectuated notwithstanding Manager's diligent and
continuous attempts to cure, then the cure period shall be extended for an
additional period of ninety (90) days.

 

(e)            If Manager shall fail to maintain and operate the Hotel in
accordance with the standards required under Section 4.1 and such failure shall
not be due to a refusal on the part of Owner to approve the Annual Plan
submitted by Manager under Section 4.4 or Owner's failure to properly provide
funds requested pursuant to the provisions of Article 9 and such failure shall
continue for a period of sixty (60) days after written notice by Owner to
Manager specifying the matters or conditions which constitute the basis for such
Event of Default, provided that if such failure is not reasonably capable of
cure within such sixty (60) day period, then the cure period

 



Management Agreement - Page 28

 

 

shall be extended provided that Manager commences the cure during such initial
sixty (60) day period and thereafter diligently and continuously pursues the
cure thereof to completion.

 

(f)            If Manager shall apply for or consent to the appointment of a
receiver, trustee or liquidator of Manager or of all or a substantial part of
its assets, admit in writing its inability to pay its debts as they come due,
make a general assignment for the benefit of creditors, take advantage of any
insolvency law, or file an answer admitting the material allegations of a
petition filed against Manager in any bankruptcy, reorganization or judgment or
if an order, judgment or decree shall be entered by any court of competition
jurisdiction, on the application of a creditor, adjudicating Manager bankrupt or
insolvent or approving a petition seeking reorganization of Manager or
appointing a receiver, trustee or liquidator of Manager or of all or a
substantial part of its assets, and such order, judgment or decree shall
continue unstayed and in effect for any period of ninety (90) consecutive days.

 

(g)            The filing of a voluntary petition in bankruptcy or insolvency or
a petition for liquidation or reorganization under any bankruptcy law by
Manager, or Manager shall consent to, acquiesce in, or fail timely to
controvert, an involuntary petition in bankruptcy, insolvency or an involuntary
petition for liquidation or reorganization filed against it.

 

(h)            The filing against Manager of a petition seeking adjudication of
Manager as insolvent or seeking liquidation or reorganization or appointment of
a receiver, trustee or liquidator of all or a substantial part of Manager's
assets, if such petition is not dismissed within ninety (90) days.

 

(i)             Failure of Manager (but excluding such a failure which results
from the failure by Owner to provide the necessary funds therefor) to maintain
at all times throughout the term hereof all of the insurance required to be
maintained by Manager under Article 12, if such failure is not cured within
fifteen (15) days after written notice specifying such failure is given by Owner
to Manager.

 

  (j)            The fraud, gross negligence, willful misconduct or criminal
conduct of or by Manager in connection with the Hotel.

 

16.2       Owner Defaults. Each of the following shall constitute an Event of
Default by Owner:

 

(a)            The failure of Owner to pay or furnish to Manager any money Owner
is required to pay or furnish to Manager in accordance with the terms hereof on
the date the same is payable, if such failure is not cured within five (5) days
after written notice specifying such failure is given by Manager to Owner. If
any sum of money is not paid within five (5) days following the date same
becomes due and payable under this Agreement, and Manager has advanced such sum
on behalf of Owner, such sum shall bear interest at the Default Rate from the
date Manager advanced such sum on behalf of Owner until the date Owner actually
pays such sum. If the failure to pay relates to the Management Fee, such sum
shall bear interest at the Default Rate from the date due until the date
actually paid.

 



Management Agreement - Page 29

 

 

(b)            If because of a default under the Mortgage, if any, not caused by
the act or omission of Manager, the Mortgage shall be foreclosed, or the Hotel
sold in lieu of foreclosure.

 

(c)            If Owner shall apply for or consent to the appointment of a
receiver, trustee or liquidator of Owner of all or a substantial part of its
assets, or admit in writing its inability to pay its debts as they come due,
make a general assignment for the benefit of creditors, take advantage of any
insolvency law, or file an answer admitting the material allegations of a
petition filed against Owner in any bankruptcy, reorganization or insolvency
proceeding, or if an order, judgment or decree shall be entered by any court of
competent jurisdiction, on the application of a creditor, adjudicating Owner a
bankrupt or insolvent or approving a petition seeking reorganization of Owner or
appointing a receiver, trustee or liquidator of Owner or of all or a substantial
part of its assets, and such order, judgment or decree shall continue unstayed
and in effect for any period of ninety (90) consecutive days.

 

(d)            The filing of a voluntary petition in bankruptcy or insolvency or
a petition for liquidation or reorganization under any bankruptcy law by Owner,
or Owner shall consent to, acquiesce in, or fail timely to controvert, an
involuntary petition in bankruptcy, insolvency or an involuntary petition for
liquidation or reorganization filed against it.

 

(e)            The filing against Owner of a petition seeking adjudication of
Owner as insolvent or seeking liquidation or reorganization or appointment of a
receiver, trustee or liquidator of all or a substantial part of Owner's assets,
if such petition is not dismissed within ninety (90) days.

 

(f)            Failure of Owner to maintain at all times throughout the term
hereof all of the insurance required to be maintained by Owner under Article 12,
if such failure is not cured within fifteen (15) days after written notice
specifying such failure is given by Manager to Owner.

 

(g)            The failure of Owner to perform, keep or fulfill any of the other
covenants, undertakings, obligations or conditions set forth in this Agreement,
or the failure of Owner to approve expenditures or to authorize procedures
necessary to maintain the standards of the Hotel in accordance with the
Operating Standards, if such failure shall continue for a period of sixty (60)
days after written notice by Manager or Licensor to Owner specifying the matters
or conditions which constitute the basis for such Event of Default, provided
that if such failure is incapable of cure within such sixty (60) day period,
then the cure period shall be extended provided that Owner commences the cure
during such initial sixty (60) day period and thereafter diligently and
continuously pursues the cure thereof to completion.

 

ARTICLE 17

TERMINATION UPON EVENT OF DEFAULT; OTHER REMEDIES; OTHER MANAGER TERMINATION

 

17.1       Termination. Upon the occurrence of an Event of Default, in addition
to and cumulative of any and all rights and remedies available to the
non-defaulting party under this Agreement, at law or in equity, the
non-defaulting party may: (a) terminate this Agreement without penalty,
effective upon receipt of written notice of termination to the defaulting party,
provided that termination may be effective immediately in the case of fraud,
gross negligence, willful

 



Management Agreement - Page 30

 

 

misconduct, criminal conduct or misappropriation of funds; and (b) pursue any
and all other remedies and damages available to the non-defaulting party at law
or in equity. In addition to and cumulative of the foregoing, upon the
occurrence of any Event of Default on the part of Owner, all Management Fees,
Reimbursable Expenses and all other sums payable to Manager under this Agreement
shall be immediately due and payable without notice. In no event shall the
provisions of this Agreement with respect to the any allowed termination of this
Agreement under certain circumstances be construed as defining or limiting the
amount recoverable by Manager from Owner by reason of any Event of Default on
the part of Owner.

 

17.2Manager’s Rights to Perform.

 

(a)If Owner shall fail to make any payment or to perform any act required of
Owner pursuant to this Agreement, Manager may (but shall not be obligated to),
without further notice to, or demand upon, Owner and without waiving or
releasing Owner from any obligations under this Agreement, make such payment
(either with its own funds or with funds withdrawn for such purpose from the
Operating Accounts or the Reserve) or perform such act. All sums so paid by
Manager and all necessary incidental costs and expenses incurred by Manager in
connection with the performance of any such act, together with interest thereon
at the Default Rate from the date of making such expenditure by Manager, shall
be payable to Manager on demand.

 

(b)Manager shall have the right to set-off against any payments to be made to
Owner by Manager under any provision of this Agreement and against all funds
from time to time in the Operating Accounts and the Reserve, any and all
liabilities of Owner to Manager. Manager may withdraw from the Operating
Accounts and the Reserve from time to time such amounts as Manager deems
desirable in partial or full payment of all or any portion of said liabilities,
the amount of such withdrawals to be paid by Owner to Manager on demand and to
be replaced in the respective account and fund.

 

17.3       Excused Non-Performance. Notwithstanding any contrary provision of
this Agreement, Manager shall be excused from the performance of any obligation
hereunder (including the obligation to operate the Hotel in conformity with the
Operating Standards), and shall not be deemed in default, for such period of
time as such performance is prevented by a breach of this Agreement by Owner or
a limitation imposed on Manager’s ability to expend funds in respect of the
Hotel, due to Owner’s act or Owner’s failure to act upon Manager’s request for
funds or payment of Gross Operating Expenses, including, Working Capital and/or
payroll costs (provided Manager has provided Owner with reasonably timely notice
of the need for additional funds and that the failure to expend or make payment
of the same shall reasonably prevent Manager from meeting such obligation).

 

ARTICLE 18

OWNER'S ADDITIONAL TERMINATION RIGHTS

 

18.1       Sale of the Hotel. If the Hotel is sold or is otherwise disposed of
the Hotel any interests therein, to a bona fide third-party (the "Third-Party
Purchaser"), this Agreement will terminate

 



Management Agreement - Page 31

 

 

effective upon the consummation of the closing of such sale. Owner shall provide
Manager with written notice of termination of this Agreement not less than sixty
(60) days prior to the scheduled date of closing of the sale of the Hotel,
provided, however, if such a sale does not actually occur, the notice of
termination shall be deemed ineffective and no such termination shall occur.
Upon such sale, the Manager shall be entitled to a termination fee equal to the
average monthly Base Fees payable hereunder prior to such sale multiplied by 12.

 

18.2         No Other Termination Right. Except as expressly provided herein,
the Owner shall not have any other “without cause” or similar discretionary
right to terminate the Manager hereunder.

 

ARTICLE 19

INTENTIONALLY OMITTED

 

ARTICLE 20

TRANSFER TO OWNER UPON TERMINATION

 

Upon the termination or expiration of the Term of this Agreement, whether due to
the occurrence of an Event of Default or otherwise, Manager shall cooperate with
Owner and shall execute those documents or instruments reasonably requested by
Owner in connection with the transfer or reissue the Permits, without payment of
a fee to Manager, to Owner or its nominee, provided that Manager shall not be
required to incur liability or out of pocket cost in connection with such
transfer. Without limiting the generality of the foregoing, Manager shall cause
its officials to execute documents and visit licensing authorities, along with
Owner's representatives, in order to expedite the orderly transfer or reissuance
to Owner or its designee of the Permits. Following the termination or expiration
of the Term, Manager will prepare provide a final accounting report in
accordance with the provisions set forth in Section 10.2(c) of this Agreement
and in the same manner and scope as previously provided by Manager following
prior Fiscal Years under this Agreement. In the event that Owner requests
additional reports or assistance from Manager following the termination or
expiration of this Agreement, Owner shall pay to Manager the such reasonable
fees as determined by the Manager through the date on which such additional
services or assistance are to be provided. In the event that this Agreement
terminates due to any reason other than a default by Manager under this
Agreement, a sufficient number of Hotel Employees will be hired by Owner or its
successor, assign or designee, and retained for at least 90 days thereafter, so
as not to cause a “mass layoff” or “plant closing”, as defined in the Workers
Adjustment and Retraining Act, 29 USC, sec 2101 et seq.

 

ARTICLE 21

NOTICES

 

All notices, elections, acceptances, demands, consents and reports (collectively
"notice") provided for in this Agreement shall be in writing and shall be given
to the other party at the address set forth below or at such other address as
any of the parties hereto may hereafter specify in writing.

 



Management Agreement - Page 32

 

 

To Owner: PHR GANO OPCO SUB, LLC   1140 Reservoir Avenue   Cranston, RI 02920  
Attn: Gregory D. Vickowski   With a copy to: Ron M. Hadar   General Counsel  
Procaccianti Companies   1140 Reservoir Avenue   Cranston, Rhode Island 02920  
Telephone: (401) 946-4600   Email: rhadar@procaccianti.com   Facsimile: (401)
943-6320   To Manager: 1140 Reservoir Avenue   Cranston, Rhode Island 02920  
Attn: Elizabeth A. Procaccianti   Telephone: (401) 946-4600   Facsimile: (401)
943-6320     With copy to:   Natasha Ruane, Esq.   Corporate Counsel  
Procaccianti Companies   1140 Reservoir Avenue   Cranston, Rhode Island 02920  
Telephone: (401) 946-4600   Facsimile: (401) 943-6320

 

Such notice or other communication may be given by Federal Express or other
nationally recognized overnight carrier or by electronic facsimile in which case
notice shall be deemed given upon confirmed delivery. Notice may be mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, deposited in a United States post office or a depository for the
receipt of mail regularly maintained by the post office. If mailed, then such
notice or other communication shall be deemed to have been received by the
addressee on the fifth (5th) day following the date of such mailing. Such
notices, demands, consents and reports may also be delivered by hand, in which
case it shall be deemed received upon delivery.

 

ARTICLE 22

CONSENT AND APPROVAL

 

Except as herein otherwise provided, whenever in this Agreement the consent or
approval of Manager or Owner is required, such consent or approval shall not be
unreasonably withheld or

 



Management Agreement - Page 33

 

 

delayed. Such consent or approval shall also be in writing only and shall be
executed only by an authorized officer or agent of the party granting such
consent or approval.

 

ARTICLE 23

NON-ASSIGNABILITY

 

This Agreement shall not be assignable by Manager or Owner; provided however,
that either party shall be entitled to assign this Agreement to an Affiliate of
such party as part of a modification to such party’s company structure in which
all or substantially all of such party’s assets are transferred to an Affiliate
of such party; and Manager shall have the right to assign its rights to receive
payments under this Agreement as security for indebtedness or other obligations.
Notwithstanding the foregoing, any “assignment” by Manager to a successor entity
resulting from a merger, acquisition, disposition or consolidation of all or
substantially all of the equity or assets of Manager shall be permitted and not
require the consent of Owner hereunder so long as (i) either (A) the “Manager”
under this Agreement remains controlled by at least any two of James A.
Procaccianti, Elizabeth A. Procaccianti, Gregory D. Vickowski, Robert Leven, or
Mark Bacon (the “Executive Team”) or, (B) if Manager is itself, or is controlled
by, a corporation whose stock is listed and publicly traded over-the-counter on
a nationally recognized stock exchange in the United States, so long as at least
two (2) members of the Executive Team are on the Board of that corporation,
(ii) the assignee continues to comply with all of the obligations of Manager
hereunder, (iii) the assignee, in Owner’s good faith reasonable judgment, has
the skill, experience, professional resources and financial ability to perform
under this Agreement and can provide the comparable operating, management and
financial reporting functions of Manager under this Agreement consistent with
the Operating Standards, including without limitation providing the Centralized
Services and holding the right to use all trademarks and proprietary information
related to the Hotel, and (iv) no such assignment shall cause Owner to be in
default under the Franchise Agreement or under the Mortgage.

 

ARTICLE 24

INDEMNITY

 

24.1       Indemnity by Manager. To the extent that Owner shall not be fully
covered by insurance required to be maintained pursuant to this Agreement,
Manager shall indemnify, defend and hold harmless Owner, any director, officer,
agent or officer or any corporate partner thereof, from and against any damages,
loss, liability, cost, action, cause, claim or expense, including attorneys'
fees, arising out of or in connection with the management and operation of the
Hotel including, without limitation, all employment related claims and
litigation (collectively, the "Liabilities"). The costs of such indemnity shall
be borne as follows:

 

(a)            If the Liabilities are attributable to the gross negligence or
willful misconduct of the Executive Personnel, the cost thereof shall be borne
solely by Manager and not paid out of Total Operating Revenues.

 

(b)            If the Liabilities are attributable to any other reason or cause,
the cost of such indemnification shall be paid as a Gross Operating Expense of
the Hotel or failing payment of the same, by Owner.

 



Management Agreement - Page 34

 

 

Manager's obligations under this Section 24.1 shall not include any losses,
expenses or damages arising from any matters relating to the structural
integrity of the Hotel or other matters relating to defects in design, materials
or workmanship in the construction of the Hotel.

 

24.2         Indemnity by Owner. To the extent that Manager shall not be fully
covered by insurance required to be maintained pursuant to this Agreement or if,
after giving effect to the provisions of Section 24.1(b) of this Agreement,
Total Operating Revenues are not sufficient to pay all Liabilities, Owner shall
indemnify, defend and hold harmless Manager and its directors, officers,
employees and agents from and against any damages, loss, liability, cost,
action, cause, claim or expense, including attorneys' fees, arising out of, or
incurred in connection with the management and operation of the Hotel.

 

24.3         Survival. The provisions of this Article 24 shall survive the
expiration or earlier termination of this Agreement.

 

ARTICLE 25

PARTIAL INVALIDITY

 

In the event that any one or more of the phrases, sentences, clauses or
paragraphs contained in this Agreement shall be declared invalid by the final
and unappealable order, decree or judgment of any court, this Agreement shall be
construed as if such phrases, sentences, clauses or paragraphs had not been
inserted, unless such construction would substantially destroy the benefit of
the bargain of this Agreement to either of the parties hereto.

 

ARTICLE 26

MISCELLANEOUS

 

26.1         Disputes. Whenever any issue or dispute arises under this Agreement
relating to the Annual Operating Budget, the Approved Capital Budget and or the
calculation and payment of the Reserves, and the Management Fee, such issue or
dispute shall be resolved utilizing the Uniform System of Accounts and the by
application of GAAP consistently applied.

 

26.2         Further Assurances. Owner and Manager shall execute and deliver all
other appropriate supplemental agreements and other instruments, and take any
other action necessary to make this Agreement fully and legally effective,
binding and enforceable as between them and as against third parties.

 

26.3         Waiver. The waiver of any of the terms and conditions of this
Agreement on any occasion or occasions shall not be deemed a waiver of such
terms and conditions on any future occasion.

 

26.4         Successors and Assigns. Subject to and limited by Article 23, this
Agreement shall be binding upon and inure to the benefit of Owner, its
successors and permitted assigns, and shall be binding upon and inure to the
benefit of Manager, its successors and permitted assigns.

 



Management Agreement - Page 35

 

 

26.5         Governing Law. This Agreement shall be construed, both as to its
validity and as to the performance of the parties, in accordance with the laws
of the State of Rhode Island.

 

26.6         Compliance with Mortgage and License Agreement. In carrying out
their respective duties and obligations under the terms of this Agreement, Owner
and Manager shall take no action that could reasonably be expected to constitute
a material default under any Mortgage or the License Agreement and will take
such actions as are reasonably necessary to comply therewith.

 

26.7         Amendments. This Agreement may not be modified, amended,
surrendered or changed, except by a written document signed by the Owner and
Manager agreeing to be bound thereby.

 

26.8         Estoppel Certificates. Owner and Manager agree, at any time and
from time to time, as requested by the other party, upon not less than ten
(10) days' prior written notice, to execute and deliver to the other a statement
certifying that this Agreement is unmodified and in full force and effect (or if
there have been modifications, that the same are in full force and effect as
modified and stating the modifications), certifying the dates to which required
payments have been paid, and stating whether or not, to the best knowledge of
the signer, the other party is in default in performance of any of its
obligations under this Agreement, and if so, specifying each such default of
which the signer may have knowledge, it being intended that such statement
delivered pursuant hereto may be relied upon by others with whom the party
requesting such certificate may be dealing

 

26.9         Unavoidable Interruptions. Subject to the express limitations set
forth in this Agreement and excluding those obligations that accrue prior to the
occurrence of an event of Unavoidable Interruption or obligations that, if not
performed, would cause a material adverse effect on the Hotel or its operations
(for instance, the requirement to maintain the Permits or insurance obligations
hereunder), if either party's failure to comply with, perform or satisfy any
representation, warranty, covenant, undertaking, obligation or condition set
forth in this Agreement is caused by or due to, in whole or in part, any
Unavoidable Interruption, such representation, warranty, covenant, undertaking,
obligation or condition (except regarding insurance coverages and monetary
payments) shall be adjusted to the extent and for so long as such party's
failure is caused by or due to, in whole or in part, such Unavoidable
Interruption.

 

26.10       Inspection Rights. Owner shall have the right to inspect the Hotel
and examine the books and records of Manager pertaining to the Hotel at all
reasonable times during the Term upon reasonable notice to Manager, and Owner
and the holder of any Mortgage shall have access to the Hotel and the books and
records pertaining thereto at all times during the Term to the extent necessary
to comply with the terms of any Mortgage, all to the extent consistent with
applicable law and regulations and the rights of guests, tenants and
concessionaires of the Hotel.

 

26.11       Subordination. This Agreement, any extension hereof and any
modification hereof shall be subject and subordinate to a Mortgage as provided
therein. The provisions of this Section shall be self-operative and no further
instrument of subordination shall be required; however, Manager will execute and
return to Owner (or to Lender, as designated by Owner) such documentation as
Owner or Lender may reasonably request to evidence the subordination of this
Agreement to the Mortgage.

 



Management Agreement - Page 36

 

 

26.12       Effect of Approval of Plans and Specifications. Owner and Manager
agree that in each instance in this Agreement or elsewhere wherein Manager is
required to give its approval of plans, specifications, budgets and/or
financing, no such approval shall imply or be deemed to constitute an opinion by
Manager, nor impose upon Manager any responsibility for the design or
construction of additions to or improvements of the Hotel, including but not
limited to structural integrity or life/safety requirements or adequacy of
budgets and/or financing. The scope of Manager's review and approval of plans
and specifications is limited solely to the adequacy and relationship of spaces
and aesthetics of the Hotel in order to comply with the Operating Standards.

 

26.13       Entire Agreement. This Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof, superseding all prior
agreements or undertakings, oral or written.

 

26.14       Time is of the Essence. Time is of the essence in this Agreement.

 

26.15       Interpretation. No provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured or dictated such provision.

 

26.16       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and need not be
signed by more than one of the parties hereto and all of which shall constitute
one and the same agreement.

 

26.17       No Electronic Transactions. The parties hereby acknowledge and agree
that this Agreement shall not be executed, entered into, altered, amended or
modified by electronic means. Without limiting the generality of the foregoing,
the parties hereby agree that the transactions contemplated by this Agreement
shall not be conducted by electronic means, except as specifically set forth in
Article 21 of this Agreement.

 

26.18       Prohibited Persons and Transactions.

 

(a)            Manager is not, and shall not become, a person or entity with
whom U. S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control ("OFAC") of the Department of
the Treasury (including those named in OFAC's Specially Designated and Blocked
Person's List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, or Support Terrorism), or other
governmental action (such persons and entities being "Prohibited Persons").

 

(b)            Owner is not and shall not become a Prohibited Person.

 

26.19       Confidentiality. Owner and Manager agree to keep the terms and
conditions of all leases and other occupancy agreements in effect at the Hotel
(if any) and all other accruements relating to the Hotel, together with all
information and data obtained, possessed, or generated by Manager in connection
with the Hotel (collectively, "Privileged Information"), strictly

 



Management Agreement - Page 37

 

 

confidential and not to make any public announcements or any disclosures to any
third parties, either orally or in writing, with respect to any Privileged
Information without the express written consent of the other party hereunder;
provided, however, the restrictions imposed hereby shall not apply to any
Privileged Information (1) which is required to be disclosed in order to comply
with any law, ordinance, governmental decree or any rule, regulation or decree
of any interested governmental body or (2) which must otherwise be disclosed to
relevant third parties, including accountants, attorneys and lenders, in the
course of reasonable and diligent management and operation of the Hotel or the
business of Owner, or any subsidiary or Affiliate of Owner or Manager. If
Manager makes such disclosure, it shall notify such third party of this
provision and of the requirement of Owner for confidentiality. The provisions of
this Section 26.19 shall survive the expiration or termination of this Agreement
for two (2) years after any termination or expiration of this Agreement.

 

26.20       No Third Party Rights. This Agreement shall inure solely to the
parties hereto. Notwithstanding any other provision of this Agreement, no third
party shall have any rights pursuant to the terms of this Agreement.

 

ARTICLE 27

NO REPRESENTATIONS AS TO INCOME OR FINANCIAL SUCCESS OF HOTEL

 

In entering into this Agreement, Manager and Owner acknowledge that neither
Owner nor Manager has made any representation to the other regarding projected
earnings, the possibility of future success or any other similar matter
respecting the Hotel, and that Manager and Owner understand that no guarantee is
made to the other as to any specific amount of income to be received by Manager
or Owner or as to the future financial success of the Hotel.

 

ARTICLE 28

REPRESENTATIONS OF MANAGER

 

In order to induce Owner to enter into this Agreement, Manager does hereby make
the following representations and warranties:

 

(a)            the execution of this Agreement is permitted by the certificate
of formation and partnership agreement of Manager and this Agreement has been
duly authorized, executed and delivered and constitutes the legal, valid and
binding obligation of Manager enforceable in accordance with the terms hereof;

 

(b)            to the best knowledge of Manager, there is no claim, litigation,
proceeding or governmental investigation pending, or, as far as is known to
Manager, threatened, against or relating to Manager, the properties or business
of Manager or the transactions contemplated by this Agreement which does, or may
reasonably be expected to, materially and adversely affect the ability of
Manager to enter into this Agreement or to carry out its obligations hereunder,
and to the best knowledge of Manager, there is no basis for any such claim,
litigation, proceedings or governmental investigation, except as has been fully
disclosed in writing to Owner; and

 



Management Agreement - Page 38

 

 

(c)            neither the consummation of the transactions contemplated by this
Agreement on the part of Manager or to be performed, nor the fulfillment of the
terms, conditions and provisions of this Agreement, conflicts with or will
result in the breach of any of the terms, conditions or provisions of, or
constitute a default under, any agreement, indenture, instrument or undertaking
to which Manager is a party or by which it is bound.

 

ARTICLE 29

REPRESENTATIONS OF OWNER

 

In order to induce Manager to enter into this Agreement, Owner does hereby make
the following representations and warranties:

 

(a)            the execution of this Agreement is permitted by the Limited
Liability Company Agreement of Owner and this Agreement has been duly
authorized, executed and delivered and constitutes the legal, valid and binding
obligation of Owner enforceable in accordance with the terms hereof;

 

(b)            there is no claim, litigation, proceeding or governmental
investigation pending, or as far as is known to Owner, threatened, against or
relating to Owner, the properties or business of Owner or the transactions
contemplated by this Agreement which does, or may reasonably be expected to,
materially and adversely affect the ability of Owner to enter into this
Agreement or to carry out its obligations hereunder, and there is no basis for
any such claim, litigation, proceedings or governmental investigation, except as
has been fully disclosed in writing to Manager; and

 

(c)            neither the consummation of the transactions contemplated by this
Agreement by this Agreement on the part of Owner to be performed nor the
fulfillment of the terms, conditions and provisions of this Agreement, conflicts
with or will result in the breach of any of the terms, conditions or provisions
of, or constitute a default under, any agreement, indenture, instrument or
undertaking to which Owner is a party or by which it is bound.

 

ARTICLE 30

DISPUTE RESOLUTION

 

Except as specifically provided in Section 4.4 of this Agreement, Owner and
Manager agree that any dispute between the parties related to or arising out of
this Agreement that cannot be amicably settled by the parties hereunder, shall
first be submitted for non-binding mediation before resorting to any litigation,
equitable proceeding or other enforcement action. Such mediation shall be held
within a twenty-five mile radius of the Hotel (or such other location mutually
agreed by the parties) and the parties shall cooperate in good faith to agree on
a mediator who shall be a retired or semi-retired judge having at least ten
(10) years of experience on the bench hearing complex commercial transactions.
If the parties hereto have failed to designate, by a joint written statement, a
mediator within thirty (30) days following the date of a written request
therefor by either Manager or Owner to the other, then either Owner or Manager
may notify the local office of the American Arbitration Association ("AAA") or
JAMS and request such entity to select a person to act as the mediator to assist
in the resolution of the dispute. The mediation will be a non-binding conference
between the parties conducted in accordance with the applicable rules and
procedures of AAA or JAMS (as

 



Management Agreement - Page 39

 

 

determined by the mediator). The compensation of the mediator and all related
expenses shall be borne equally by the parties, each of whom shall bear their
own costs, irrespective of the outcome of the mediation. If any dispute remains
unresolved between the parties after the mediation is complete, then either
party shall be entitled to pursue its rights and remedies at law or in equity.
The provisions of this Article 30 shall survive the expiration or earlier
termination of this Agreement.

 

ARTICLE 31

ADDITIONAL OBLIGATIONS OF MANAGER

 

Manager acknowledges that Owner is vitally interested in the qualifications of
the individuals designated as the general manager and the director of sales of
the Hotel. Manager shall, from time to time, consult with Owner and obtain
Owner's approval as to the appointment of individuals to such positions;
provided, however, Owner and Manager acknowledge that nothing in this Article is
intended to limit or negate the authority of Manager elsewhere provided in this
Agreement to remove and replace, in its sole discretion, the Executive Personnel
of the Hotel.

 

ARTICLE 32

TERMINATION OF THE LICENSE AGREEMENT

 

Owner reserves and shall have the absolute right in its sole and unfettered
discretion, at any time and without the consent or approval of (but with notice
to) Manager, to terminate the License Agreement, provided, however, that
(i) Owner shall have no such right in order to establish its own independent
operations, such as an operation without a franchise or license or in its own
hotel name; (ii) in the event of such a termination by Owner, Manager shall have
the right of approval (which right shall be reasonably exercised) of any new
franchise or license for the Hotel; and (iii) if Owner's decision to terminate
the License Agreement is made without the consent of Manager, then the
provisions of Section 18.2 of this Agreement shall no longer apply.

 

ARTICLE 33

RECOURSE

 

Any provision of this Agreement to the contrary notwithstanding, Manager hereby
agrees that no personal, partnership or corporate liability of any kind or
character (including, without limitation, the payment of any judgment)
whatsoever now attaches or at any time hereafter under any condition shall
attach to Owner or any of Owner's constituent entities and affiliates or any
mortgagee for payment of any amount payable under this Agreement or for the
performance of any obligation under this Agreement. The exclusive remedies of
Manager for the failure of Owner to perform any of its obligations under this
Agreement shall be to proceed against the interest of Owner in and to the Hotel
for Manager's actual, out-of-pocket damages (and not any consequential, punitive
or exemplary damages), and Owner shall not be personally liable for any
deficiency.

 

Notwithstanding any other provision of this Agreement to the contrary, the
liability of Manager arising out of or in connection with this Agreement and the
transactions and obligations contemplated hereby shall at all times be limited
to the aggregate amount of management fees

 



Management Agreement - Page 40

 

 

payable to Manager under this Agreement during the initial Term (the “Manager’s
Liability Cap”), and in any litigation, arbitration or any other dispute,
neither Owner nor any other party shall seek or have recourse to any other asset
of Manager’s members, partners, directors, officers, employees, associates,
agents, executives or affiliates. Without limiting the foregoing, neither
Manager nor any party associated with Manager shall have any liability in excess
of the Manager’s Liability Cap for any act by Manager (either prior to or during
the Operating Term of or after the expiration or earlier termination of this
Agreement); provided, however, that the Manager Liability Cap shall not apply to
any liability of Manager or its Affiliates resulting from the fraud, gross
negligence or willful misconduct of Manager or its Affiliates. Notwithstanding
anything contained in this Agreement to the contrary in no event shall Manager
be liable under this Agreement for any consequential, speculative, punitive,
treble, or other special damages.

 

The rest of this page is intentionally left blank.

 



Management Agreement - Page 41

 

 

IN WITNESS WHEREOF, Owner has caused this Agreement to be executed and its seal
affixed by its partners duly authorized thereunto and Manager has caused this
Agreement to be executed and its seal affixed by its officer duly authorized
thereunto, the day and year first above written, in duplicate.

 

  OWNER:       PHR GANO OPCO SUB, LLC           By: /s/ James A. Procaccianti  
Name: James A. Procaccianti   Title: Authorized Representative       MANAGER:  
    GANO HOTEL MANAGER, LLC           By: /s/ James A. Procaccianti   Name:
James A. Procaccianti   Title: Manager

 

Signature Page to Management Agreement - Solo Page

 

 

SCHEDULE I

 

Trade Name/Brand of Hotel: Hilton Garden Inn Providence Physical Address of
Hotel: 220 India Street, Providence RI Number of Guest Rooms: 137 Licensor:
Hilton Franchise Holding, LLC Initial Working Capital: $TBD Base Fee: The base
fee payable (the "Base Fee") shall be an amount equal to three percent (3.0%) of
Total Operating Revenues (which exclude the gross receipts of any licensees,
lessees and concessionaires) in respect of any applicable period. Incentive Fee:
None

 

Schedules – Page 1 

 

 

SCHEDULE II

Gross Operating Expenses

 

1.1         Gross Operating Expenses. “Gross Operating Expenses” means, except
to the extent excluded below or in the Agreement, all costs and expenses of
operating the Hotel during the Term pursuant to this Agreement attributable to
the Accounting Period, Fiscal Year or portion of a Fiscal Year under
consideration including, without limitation, the following:

 

(a)            salaries and wages of Hotel Employees, including employee
benefits, costs of payroll, and payroll and similar taxes but only to the extent
such expenses are attributable to such Hotel Employee’s employment at the Hotel;

 

(b)            costs incurred with respect to sales and other revenues generated
at the Hotel;

 

(c)            the costs of all utilities and services including, without
limitation, heat, air conditioning, water, light and power, local and long
distance telephone service, and data communication and computer services, except
as such costs may be appropriately capitalized in accordance with GAAP;

 

(d)            the costs of all food and beverages sold or consumed and of all
Operating Equipment and Inventories and Consumable Supplies placed in use,
including the sale, consumption and placement in use of Operating Equipment and
Supplies initially supplied pursuant to this Agreement;

 

(e)            the costs of all other goods and services provided, arranged or
obtained by Manager in connection with its operation of the Hotel, including,
without limitation, public utilities charges and the cost of accounting systems,
data processing, payroll processing and telecommunications equipment, office
supplies, services performed by third parties and all other supplies, services
and hotel equipment of the nature and type normally used by operators of hotels
similar to the Hotel and as is common in the industry, except as such costs may
be appropriately capitalized in accordance with GAAP;

 

(f)            all costs and fees of any arbitrators, auditors, lawyers and
similar persons who perform services required or permitted pursuant to this
Agreement;

 

(g)            all costs and expenses of technical consultants and specialized
operational experts or personnel for services rendered to the Hotel, except if
such costs are incurred in connection with a capital transaction outside of the
normal operations of the Hotel;

 

(h)            all expenses related to marketing of the Hotel;

 

(i)            the costs of maintaining books of account and other records and
producing statements pursuant to Article 7 of this Agreement;

 



Schedules – Page 2 

 

 

(j)            the actual amount of any goods and services or other similar
value added taxes imposed by any governmental authority having jurisdiction and
paid as a result of the operations of the Hotel, less any credits with respect
to such taxes otherwise granted with respect to the operations of the Hotel;

 

(k)            reasonable reserves for bad debts in accordance with GAAP;

 

(l)            any insurance premiums for insurance obtained by or on behalf of
Manager or Owner with respect to the Hotel, except for insurance premiums for
Manager’s or Manager’s Affiliates’ corporate office professional
liability/errors and omissions;

 

(m)            any deposits into any Reserve;

 

(n)            all Property taxes and any similar taxes, charges and assessments
against the Hotel;

 

(o)            any fees payable under the License Agreement to Licensor;

 

(p)            the Base Fee and the Centralized Services;

 

(q)            Allocated Services;

 

(r)            the cost of non-capital repairs to and maintenance of the Hotel;

 

(s)            all expenses otherwise contemplated by this Agreement that are to
be treated or contemplated to be treated as Gross Operating Expenses; and

 

(t)            all expenses reimbursable to Manager pursuant to the terms and
conditions of this Agreement.

 

1.2         Exclusions from Gross Operating Expenses. For purposes of
calculating the fees payable pursuant to this Agreement, Operating Expenses
shall not include any of the following:

 

(a)            any repayments of advances by Manager on account of Capital
Expenditures pursuant to this Agreement;

 

(b)            any payments from the FF&E Reserve, whether principal or
interest, relating to capital improvements to or encumbrances with respect to
the Hotel, including, without limitation, any payments relating to expenditures
for initial FF&E and replacements or substitutions therefor or additions
thereto;

 

(c)            land or building rental or mortgage payments;

 

(d)            depreciation and amortization expenses, including costs of
capital improvements which are made in accordance with this Agreement;

 

(e)            income, capital or franchise taxes of a party hereto;

 



Schedules – Page 3 

 

 

(f)            any Capital Expenditures;

 

(g)            excise, sales, use and other taxes (including room taxes) or
similar charges (i) collected directly from patrons or guests or as part of the
sale price of any goods or services or displays, (ii) remitted to a governmental
authority and (iii) excluded from Gross Revenues;

 

(h)            salaries, wages, asset management fees or amounts paid to
individuals or entities by or upon the instruction of Owner to the extent such
individuals or entities are not under the supervision or direction of Manager;

 

(i)            interest payable on any credit facility provided to fund working
capital; and

 

(j)            expenses of Owner related to asset management.

 



Schedules – Page 4 

 

 

SCHEDULE III 

Total Operating Revenues

 

1.1         Total Operating Revenues. “Total Operating Revenues” means, subject
to the exclusions provided for herein, all of the following revenue, income and
proceeds resulting from the operation of the Hotel and properly attributable to
the Accounting Period, Fiscal Year or portion of a Fiscal Year under
consideration:

 

(a)            Subject to the provisions below and in the Agreement, all
revenues from the rental of guest rooms and suites in the Hotel and all revenues
earned from guests, patrons and other persons occupying space in or using the
Hotel, including, without limitation, all revenues derived from goods sold, food
and beverage sales, meetings and other events, parking services, spa, health
club or other Hotel facilities’ use or membership, telephone, cable or access
television or internet use and all other services provided in connection with
Hotel activities;

 

(b)            The net proceeds actually received by Owner of use and occupancy
or business interruption insurance with respect to the operation of the Hotel
after deduction from such proceeds of all necessary expenses incurred in the
adjustment or collection thereof.

 

1.2         Exclusions from Total Operating Revenues. For purposes of
calculating the fees payable pursuant to this Agreement, Total Operating
Revenues shall not include any of the following:

 

(a)            excise, sales, use and other similar taxes (including room taxes)
or similar charges which are required by Applicable Laws to be collected
directly from patrons or guests or as part of the sale price of any goods or
services or displays and which must be remitted to a governmental authority;

 

(b)            bad debts arising from Total Operating Revenues, provided that
any recovered bad debts shall again become part of Total Operating Revenues in
the Fiscal Year in which they are recovered;

 

(c)            gratuities, service charges or other similar receipts collected
for payment to and paid to Hotel Employees and complimentary food and beverage
bills for Hotel Employees (to the extent that the complimentary food and
beverage expenditures do not exceed the amount set forth in Operating Budget
unless Owner’s consent is received with respect to such excess amounts) the and
guests;

 

(d)            revenue, income and proceeds of sales of tenants, licensees and
concessionaires;

 

(e)            revenues, including gains or losses arising from the sale or
other disposition of capital assets, including, without limitation, FF&E no
longer required for the operation of the Hotel;

 



Schedules – Page 5 

 

 

(f)            proceeds or awards arising from a taking or condemnation of
capital property;

 

(g)            receipts or credits for settlement of claims for loss or theft of
or damage to personal property or furnishings, or any recoveries relating to a
breach of warranty or guaranty, excluding, however, those amounts that are
compensation for items that would otherwise be included in Total Operating
Revenues hereunder;

 

(h)            proceeds from any insurance policy other than the net proceeds
actually received by Owner of use and occupancy or business interruption
insurance;

 

(i)            receipts of a capital nature, including any financing of the
Hotel;

 

(j)            Existing Lease and License Arrangements;

 

(k)            interest, if any, earned on any FF&E Reserve or on funds invested
on behalf of Owner; or

 

(l)            working capital provided by Owner.

 



Schedules – Page 6 

 

 

SCHEDULE IV

Centralized Services

 

TBD

 



Schedules – Page 7 

 

 

EXHIBIT A

DESCRIPTION OF PREMISES

 



 

 

EXHIBIT B

EXAMPLE OF MONTHLY TRANSACTIONS REPORT



 



                        For Properties                           Actual   %  
Budget   %   Last Year   %   As of 6/30/2016   YTD   %   YTD Budget   %  
YTD Last Year   %                           SUMMARY OPERATING STATEMENT        
                  3,060       0       3,060       ROOMS AVAILABLE   18,564      
0       18,462       0       0       0       ROOMS SOLD   0       0       0    
  0.00 %      0.00 %     0.00 %     OCCUPANCY   0.00 %     0.00 %     0.00 %    
0.00       0.00       0.00       ADR   0.00       0.00       0.00       0.00    
  0.00       0.00       ROOMS RevPAR   0.00       0.00       0.00       0.00    
  0.00       0.00       TOTAL RevPAR   0.00       0.00       0.00              
                                                                    OPERATING
REVENUE                           0   0.00 % 0   0.00 % 0   0.00 % Rooms   0  
0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % Food and Beverage
  0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % Other
Operated Departments   0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0
  0.00 % Miscellaneous Income   0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0  
0.00 % 0   0.00 % Total Operating Revenue   0   0.00 % 0   0.00 % 0   0.00 %    
                                                                       
DEPARTMENTAL EXPENSES                           0   0.00 % 0   0.00 % 0   0.00 %
Rooms   0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % Food
and Beverage   0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 %
Other Operated Departments   0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0  
0.00 % 0   0.00 % Total Departmental Expenses   0   0.00 % 0   0.00 % 0   0.00 %
                                                    0   0.00 % 0   0.00 % 0  
0.00 % TOTAL DEPARTMENTAL PROFIT   0   0.00 % 0   0.00 % 0   0.00 %            
                                                                UNDISTRIBUTED
OPERATING EXPENSES                           0   0.00 % 0   0.00 % 0   0.00 %
Administrative and General   0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0  
0.00 % 0   0.00 % Information and Telecommunications Systems   0   0.00 % 0  
0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % Sales and Marketing   0  
0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % Property Operation
and Maintenance   0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0  
0.00 % Utilities   0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0  
0.00 % Total Undistributed Expenses   0   0.00 % 0   0.00 % 0   0.00 %          
                                          0   0.00 % 0   0.00 % 0   0.00 % GROSS
OPERATING PROFIT   0   0.00 % 0   0.00 % 0   0.00 %                            
                        0   0.00 % 0   0.00 % 0   0.00 % MANAGEMENT FEES   0  
0.00 % 0   0.00 % 0   0.00 %                         INCOME BEFORE NON-OPERATING
                          0   0.00 % 0   0.00 % 0   0.00 % INCOME AND EXPENSES  
0   0.00 % 0   0.00 % 0   0.00 %



 



 

 



                        For Properties                           Actual   %  
Budget   %   Last Year   %   As of 6/30/2016   YTD   %   YTD Budget   %  
YTD Last Year   %                           NON-OPERATING INCOME AND EXPENSES  
                        0   0.00 % 0   0.00 % 0   0.00 % Income   0   0.00 % 0  
0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % Rent   0   0.00 % 0   0.00 %
0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % Property and Other Taxes   0   0.00
% 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % Insurance   0   0.00 %
0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % Other   0   0.00 % 0  
0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % Total Non-Operating Income &
Exp   0   0.00 % 0   0.00 % 0   0.00 %                                          
                                  EARNINGS BEFORE INTEREST, TAXES,              
            0   0.00 % 0   0.00 % 0   0.00 % DEPRECIATION AND AMORTIZATION   0  
0.00 % 0   0.00 % 0   0.00 %                                                    
                        INTEREST, DEPRECIATION & AMORTIZATION                  
        0   0.00 % 0   0.00 % 0   0.00 % Interest   0   0.00 % 0   0.00 % 0  
0.00 % 0   0.00 % 0   0.00 % 0   0.00 % Depreciation   0   0.00 % 0   0.00 % 0  
0.00 % 0   0.00 % 0   0.00 % 0   0.00 % Amortization   0   0.00 % 0   0.00 % 0  
0.00 % 0   0.00 % 0   0.00 % 0   0.00 % Total Interest, Depreciation &
Amortization   0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 %
TOTAL INCOME BEFORE TAXES   0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00
% 0   0.00 % Income Taxes   0   0.00 % 0   0.00 % 0   0.00 % 0   0.00 % 0   0.00
% 0   0.00 % NET INCOME   0   0.00 % 0   0.00 % 0   0.00 %                      
                              0   0.00 % 0   0.00 % 0   0.00 % Captial
Expenditure Reserve (memo)   0   0.00 % 0   0.00 % 0   0.00 %                  
                                  0   0.00 % 0   0.00 % 0   0.00 % NET INCOME
LESS CAP EXPENDITURE RESERVE   0   0.00 % 0   0.00 % 0   0.00 %



 

 



 

 

EXHIBIT C

COMPETITIVE SET

[TBD]]

 

STR# Name City, State Rooms                                                

 







 

